




EXHIBIT 10.7
SUBLEASE
By And Between
Juniper Networks, Inc.,
a Delaware corporation
as Subtenant
and
Google Inc.,
a Delaware corporation
as Sublandlord
August 18, 2014
1194 N. Mathilda Avenue, Sunnyvale, California
(Building 1)





        

--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE 1
 
REFERENCE
1.1
 
References
 
 
 
ARTICLE 2
 
LEASED PREMISES, TERM AND POSSESSION
2.1
 
Demise Of Leased Premises
2.2
 
Right To Use Outside Areas
2.3
 
Sublease Commencement Date And Sublease Term
2.4
 
Intentionally omitted
2.5
 
Acceptance Of Leased Premises
2.6
 
Surrender Of Possession
 
 
 
ARTICLE 3
 
RENT AND LATE CHARGES
3.1
 
Base Monthly Rent
3.2
 
Additional Rent
3.3
 
Audit
3.4
 
Intentionally omitted
3.5
 
Year-End Adjustments
3.6
 
Late Charge, And Interest On Rent In Default
3.7
 
Payment Of Rent
3.8
 
Prepaid Rent
 
 
 
ARTICLE 4
 
USE OF LEASED PREMISES AND OUTSIDE AREA
4.1
 
Permitted Use
4.2
 
General Limitations On Use
4.3
 
Noise And Emissions
4.4
 
Trash Disposal
4.5
 
Parking
4.6
 
Signs
4.7
 
Compliance With Laws And Private Restrictions
4.8
 
Compliance With Insurance Requirements
4.9
 
Sublandlord’s Right To Enter
4.10
 
Use Of Outside Areas
4.11
 
Environmental Protection
4.12
 
Rules And Regulations
4.13
 
Reservations
 
 
 
ARTICLE 5
 
REPAIRS, MAINTENANCE, SERVICES AND UTILITIES
5.1
 
Repair And Maintenance
 
 
(a) Subtenant’s Obligations
 
 
(b) Head Landlord’s Obligation


i.    





--------------------------------------------------------------------------------



5.2
 
Utilities
5.3
 
Security
5.4
 
Energy And Resource Consumption
5.5
 
Limitation Of Sublandlord’s Liability
 
 
 
ARTICLE 6
 
ALTERATIONS AND IMPROVEMENTS
6.1
 
By Subtenant
6.2
 
Ownership Of Improvements
6.3
 
Alterations Required By Law
6.4
 
Liens
 
 
 
ARTICLE 7
 
ASSIGNMENT AND SUBLETTING BY SUBTENANT
7.1
 
Permitted Assignments
7.2
 
Sublandlord’s Consent
7.3
 
Merger, Reorganization, or Sale of Assets
7.4
 
Sublandlord’s Election; Recapture Option
7.5
 
Conditions To Sublandlord’s Consent
7.6
 
Assignment Consideration And Excess Rentals Defined
7.7
 
Payments
7.8
 
Good Faith
7.9
 
Effect Of Sublandlord’s Consent
 
 
 
ARTICLE 8
 
LIMITATION ON SUBLANDLORD’S LIABILITY AND INDEMNITY
8.1
 
Limitation On Sublandlord’s Liability And Release
8.2
 
Subtenant’s Indemnification Of Sublandlord
8.3
 
Sublandlord’s Indemnification Of Subtenant
 
 
 
ARTICLE 9
 
INSURANCE
9.1
 
Subtenant’s Insurance
9.2
 
Sublandlord’s Insurance
9.3
 
Mutual Waiver Of Subrogation
 
 
 
ARTICLE 10
 
DAMAGE TO LEASED PREMISES
10.1
 
Duty To Restore
10.2
 
Insurance Proceeds
10.3
 
Sublandlord’s Right To Terminate
10.4
 
Subtenant’s Right To Terminate
10.5
 
Subtenant’s Waiver
10.6
 
Abatement Of Rent
 
 
 
ARTICLE 11
 
CONDEMNATION
11.1
 
Subtenant’s Right To Terminate



ii.



--------------------------------------------------------------------------------



11.2
 
Sublandlord’s Right To Terminate
11.3
 
Restoration
11.4
 
Temporary Taking
11.5
 
Division Of Condemnation Award
11.6
 
Abatement Of Rent
11.7
 
Taking Defined
 
 
 
ARTICLE 12
 
DEFAULT AND REMEDIES
12.1
 
Events Of Subtenant’s Default
12.2
 
Sublandlord’s Remedies
12.3
 
Sublandlord’s Default And Subtenant’s Remedies
12.4
 
Subtenant’s Waiver
12.5
 
Sublandlord Exculpation
12.6
 
Subtenant Exculpation
 
 
 
ARTICLE 13
 
CORPORATE AUTHORITY, BROKERS AND ENTIRE AGREEMENT
13.1
 
Corporate Authority
13.2
 
Brokerage Commissions
13.3
 
Entire Agreement
13.4
 
Sublandlord’s Representations
 
 
 
ARTICLE 14
 
OPTION TO EXTEND SUBLEASE EXPIRATION DATE
 
 
 
ARTICLE 15
 
HEAD LANDLORD CONSENT
 
 
 
ARTICLE 16
 
TELEPHONE AND NETWORK CABLE SERVICE
16.1
 
Service Excluded
 
 
 
ARTICLE 17
 
HEAD LEASE
17.1
 
Head Lease
17.2
 
Head Lease Covenants
17.3
 
Head Landlord
17.4
 
Head Landlord Consent or Approval
17.5
 
Head Lease Termination
17.6
 
Encumbering Title
17.7
 
No Amendment Or Waiver
 
 
 
ARTICLE 18
 
GENERAL PROVISIONS
18.1
 
Taxes On Subtenant’s Property
18.2
 
Holding Over
18.3
 
Subordination To Mortgages

18.4
 
Subtenant’s Attornment Upon Foreclosure


iii.



--------------------------------------------------------------------------------



18.5
 
Mortgagee Protection
18.6
 
Estoppel Certificate
18.7
 
Subtenant’s Financial Information
18.8
 
Transfer By Sublandlord
18.9
 
Force Majeure
18.10
 
Notices
18.11
 
Attorneys’ Fees
18.12
 
Definitions
18.13
 
General Waivers
18.14
 
Miscellaneous
18.15
 
Cooperation
18.16
 
Confidentiality
18.17
 
Subtenant’s Costs Of Sublease
18.18
 
CASp Inspection
18.19
 
Energy Disclosure Requirements








iv.



--------------------------------------------------------------------------------






SUBLEASE
THIS SUBLEASE, dated August 18, 2014 for reference purposes only, is made by and
between Juniper Networks, Inc., a Delaware corporation (“Subtenant”) and Google
Inc., a Delaware corporation (“Sublandlord”), to be effective and binding upon
the parties as of the “Assignment Date,” as that term is defined hereinbelow
(also referred to herein as the “Effective Date” of this Sublease).
R E C I T A L S
A.    FSP-Sunnyvale Office Park, LLC (“Head Landlord”) (as successor-in-interest
to, among others, Sunnyvale Office Park, L.P. and Mathilda Associates LLC), as
landlord, and Subtenant, as tenant, are parties to that certain Lease dated June
18, 1999, as amended by that certain First Amendment to Lease dated February 28,
2000, as further amended by that certain Second Amendment to Lease dated October
14, 2009, and as further amended by that certain Consent to Assignment and Third
Amendment to Lease dated of even date herewith (collectively, the “Head Lease”),
for approximately 144,315 rentable square feet of space (“Leased Premises”) in
the building located at 1194 N. Mathilda Avenue, Sunnyvale, California (the
“Building”). The Head Lease term is due to expire June 30, 2020.
B.    Concurrently with the mutual execution of this Sublease, Subtenant is
assigning to Sublandlord, with the consent of Head Landlord and Head Landlord’s
lender (the effective date of such assignment being referred to herein as the
“Assignment Date”), all of Subtenant’s right, title and interest in and to:    
(i) the Head Lease;
(ii) that certain Lease by and between Head Landlord (as successor-in-interest
to, among others, Sunnyvale Office Park, L.P. and Mathilda Associates LLC), as
landlord, and Subtenant, as tenant, dated February 28, 2000, as amended by that
certain First Amendment to Lease dated October 14, 2009, and as further amended
by that certain Consent to Assignment and Second Amendment to Lease dated of
even date herewith (collectively, the “Building 2 Lease”), for approximately
122,435 rentable square feet of space (“Building 2 Premises”) in the building
located at 1184 N. Mathilda Avenue, Sunnyvale, California (“Building 2”), and
due to expire October 31, 2021; and
(ii) that certain Lease by and between Head Landlord (as successor-in-interest
to, among others, Sunnyvale Office Park, L.P. and Mathilda Associates II LLC),
as landlord, and Subtenant, as tenant, dated August 15, 2000, as amended by that
certain Amendment No. 1 to Lease dated January 24, 2002, as further amended by
that certain Amendment No. 2 to Lease dated October 14, 2009, and as further
amended by that certain Consent to Assignment and Amendment No. 3 to Lease dated
of even date herewith (collectively, the “Building 3 Lease”), for approximately
158,075 rentable square feet of space (“Building 3 Premises”) in the building
located at 1220 N. Mathilda Avenue, Sunnyvale, California (“Building 3”), and
due to expire November 30, 2022.
C.    Head Landlord is the current owner of the Building, Building 2 and
Building 3.
D.    This Sublease is and shall be at all times subject and subordinate to the
Head Lease as further described in Article 17 below.

1



--------------------------------------------------------------------------------







A G R E E M E N T
ARTICLE 1
REFERENCE
1.1 References. All references in this Sublease (subject to any further
clarifications contained in this Sublease) to the following terms shall have the
following meaning or refer to the respective address, person, date, time period,
amount, percentage, calendar year or fiscal year as below set forth:
Sublandlord’s Address for Notice:
Google Inc.
1600 Amphitheatre Parkway
Mountain View
California 94043
Attention: Lease Administration with copies to: 

Google Inc.
1600 Amphitheatre Parkway
Mountain View
California 94043
Attention: Legal Department / RE Matters
and
Allen Matkins Leck Gamble Mallory & Natsis LLP
Three Embarcadero Center, 12th Floor
San Francisco
California 94111-4074
Attention: Lee A. Edlund, Esq.
Sublandlord’s Representative:
Phone Number:
Rebecca Mashhadian
(650) 253-3898
Subtenant’s Address for Notices:
Juniper Networks, Inc.
1133 Innovation Way
Building A
Sunnyvale
California 94089
Subtenant’s Representative:
Phone Number:
Troy Ward
(408) 936-1893
Delivery Date:
Same at the Effective Date.
Sublease Commencement Date:
Same as the Effective Date.
Sublease Term:
Approximately twenty-two (22) months.


2



--------------------------------------------------------------------------------



Sublease Expiration Date:




June 30, 2016,
subject to extension pursuant to Article 14 below,
unless earlier terminated in accordance with the terms of this Sublease.
Options to Renew:
None.
First Month’s Prepaid Rent:
None (see Section 3.8).
Subtenant’s Security Deposit:
None.
Late Charge Amount:
Five Percent (5%) of the delinquent amount.
Subtenant’s Required Liability
Coverage:
$5,000,000 Combined Single Limit.
Sublandlord’s Broker:
CBRE, Inc.
Subtenant’s Broker:
Jones Lang LaSalle.
Property:
That certain real property situated in the City of Sunnyvale, County of Santa
Clara, State of California, improved with two (2) building(s) (i.e., the
Building and Building 2), which real property is shown on the Site Plan attached
hereto as Exhibit “A” and is commonly known as or otherwise described as
Sunnyvale Office Park; provided that, if Head Landlord treats Building 3 and the
real property on which it is situated as part of the “Property,” then the same
shall be included for all purposes of this Sublease.
Building:
That certain building on the Property in which the Leased Premises are located
commonly known as 1194 N. Mathilda Avenue, which Building is shown outlined on
Exhibit “B” hereto.
Outside Areas:
The “Outside Areas” shall mean all areas which are located outside of and
contiguous to the Building, as shown on the Site Plan, attached as Exhibit “A”,
such as pedestrian walkways, parking areas, landscaped area, open areas and
enclosed trash disposal areas.
Leased Premises:
All the interior space within the Building, including stairwells, connecting
walkways, and atriums, to consist of approximately 144,315 rentable square feet
of space and, for purposes of this Sublease, agreed to contain said number of
square feet.


3



--------------------------------------------------------------------------------



Subtenant’s Expense Share:
The term “Subtenant’s Expense Share” shall mean the percentage obtained by
dividing the rentable square footage of the Leased Premises at the time of
calculation by the rentable square footage of the Building and multiplying by
one hundred. Such percentage shall be 100% when delivered to Subtenant. In the
event that the rentable square footage of the Leased Premises is changed*,
Subtenant’s Expense Share shall be recalculated to equal the percentage
described in the first sentence of this paragraph, so that the aggregate
Subtenant’s Expense Share of all tenants of the Building shall equal 100%.
(* subject to equitable adjustment during the Sublease Term due to recapture or
other surrender.)
Subtenant Property Share:
The term “Subtenant’s Property Share” shall mean the percentage obtained by
dividing the rentable square footage of the Leased Premises at the time of
calculation by the rentable square footage of all buildings currently located on
the Property and multiplying such fraction by one hundred.
Subtenant’s Property Share for the Building (144,315/266,750 x 100) =
approximately 54% [or (144,315/424,825 x 100) = approximately 34% if Head
Landlord treats Building 3 as part of the Property]
In the event that any portion of the Property is sold by Head Landlord, or the
rentable square footage of the Leased Premises, Building or the Property is
otherwise changed, Subtenant’s Property Share shall be recalculated to equal the
percentage described in the first sentence of this paragraph, so that the
aggregate of all tenants of the Property shall equal 100%.
Base Monthly Rent:
The term “Base Monthly Rent” shall mean the following:
 
Period:
Sublease Commencement Date – 6/30/15
7/1/15 – 6/30/16
7/1/16 – 12/31/16**
Monthly Amount:


$416,369.75*
$428,990.39
$421,399.80
 
*subject to payment made by Subtenant directly to Head Landlord in advance of
the Sublease Commencement Date, which may be applicable to any period following
the Sublease Commencement Date and which shall be recognized by Head Landlord
and Sublandlord in the Consent Agreement (as defined in Article 15 below) (see
Section 3.8 below).
** to the extent applicable if Subtenant timely and properly exercises the
Expiration Extension Option (as defined in Article 14 below).


4



--------------------------------------------------------------------------------



Permitted Use:
General Office, research and development, marketing, sales, and other related
lawful uses.
Exhibits:
The term “Exhibits” shall mean the Exhibits of this Sublease which are described
as follows:
Exhibit “A” – Site Plan showing the Property, the Outside Areas and delineating
the Building in which the Leased Premises are to be located.
Exhibit “B” – Plan showing Leased Premises.
Exhibit “C” – Sublease Commencement Date Certificate.
Exhibit “D” – Form of Subtenant Estoppel Certificate.
Exhibit “E” – Leased Premises Surrender Work.


5



--------------------------------------------------------------------------------





ARTICLE 2
LEASED PREMISES, TERM AND POSSESSION
2.1 Demise Of Leased Premises. Sublandlord hereby leases to Subtenant and
Subtenant hereby leases from Sublandlord, for the Sublease Term and upon the
terms and subject to the conditions of this Sublease, that certain Leased
Premises described in Article 1 as the Leased Premises in its “as is” and “with
all faults” condition (it being understood that Subtenant has been occupying the
Leased Premises pursuant to the Head Lease), reserving and excepting to
Sublandlord the right to assignment consideration and excess rentals as provided
in Article 7 below. Subtenant’s lease of the Leased Premises, together with the
appurtenant right to use the Outside Areas as described in Paragraph 2.2 below,
shall be conditioned upon and be subject to the continuing compliance by
Subtenant with (i) all the terms and conditions of this Sublease, (ii) all Laws
governing the use of the Leased Premises, Outside Areas and the Property, (iii)
all Private Restrictions, easements and other matters now of public record
respecting the use of the Leased Premises, Outside Areas and the Property, and
(iv) all reasonable rules and regulations from time to time established by Head
Landlord.
2.2 Right To Use Outside Areas. As an appurtenant right to Subtenant’s right to
the use and occupancy of the Leased Premises, Subtenant shall have the right to
use the Outside Areas in conjunction with its use of the Leased Premises solely
for the purposes for which they were designated and intended and for no other
purposes whatsoever. Subtenant’s right to so use the Outside Areas shall be
subject to the limitations on such use described in Article 1. Subtenant’s right
to so use the Outside Areas shall terminate concurrently with any termination of
this Sublease. Provided that Subtenant named on the face of this Sublease or any
Permitted Assignee is the lessee of the entire Leased Premises Sublandlord
agrees that Subtenant shall have the right, subject to the terms and conditions
of Section 2.6 and Article 6 – Alterations And Improvements below, to seek the
consent of the Head Landlord in writing to make alterations or improvements to
the Outside Areas; provided that, in all instances any such consented to
alterations or improvements to the Outside Areas shall be subject to a
restoration obligation by Subtenant prior to the end of the Sublease Term or
upon any termination of this Sublease, all at Subtenant’s sole cost and expense,
to the condition immediately prior to any alteration or improvement being
undertaken by Subtenant and to the reasonable satisfaction of Sublandlord and
Head Landlord. Nothing in this Section 2.2 shall be construed as an obligation
upon Subtenant to perform alterations or improvements to the Outside Areas
during the Sublease Term. Subtenant shall at all times during the Term and any
extension thereof, indemnify, defend and hold harmless Sublandlord for any and
all costs, expenses, damages or losses incurred by Sublandlord due to
Subtenant’s failure to restore the Outside Areas upon the surrender or earlier
termination of this Sublease and immediately upon demand reimburse Sublandlord
for all costs or expenses incurred by Sublandlord as a result of any failure by
Subtenant to so restore as required by this Section 2.2, including any legal
fees, costs and expenses. Such Subtenant indemnity and reimbursement obligation
shall expressly survive any termination of the Sublease or any surrender of all
or a portion of the Leased Premises and the parties agree that this provision
may not be waived by Sublandlord in any circumstances whatsoever.
2.3 Sublease Commencement Date And Sublease Term. The term of this Sublease
shall begin, and the “Sublease Commencement Date” shall be deemed to have
occurred on the Effective Date. The term of this Sublease shall end on the
Sublease Expiration Date (as set forth in Article 1, except as otherwise
expressly provided in this Sublease). The Sublease term shall be that period of
time commencing on the Sublease Commencement Date and ending on the Sublease
Expiration Date (the “Sublease Term”). Upon the request of either party,
Sublandlord and Subtenant shall memorialize the actual Sublease Commencement
Date by entering in to the Sublease Commencement Date Certificate attached as
Exhibit “C” to this Sublease.

6



--------------------------------------------------------------------------------



2.4 Intentionally omitted.
2.5 Acceptance Of Leased Premises. It is agreed that by continuing to occupy the
Leased Premises as of the Effective Date, Subtenant formally accepts the Leased
Premises and acknowledges the Leased Premises to be in good order and repair and
in tenantable condition and as of the Effective Date no grounds exist for
Subtenant to withhold rent due to Building condition.
2.6 Surrender Of Possession. Immediately prior to the expiration or upon the
sooner termination of this Sublease, Subtenant, at Subtenant’s sole cost and
expense, shall remove all of Subtenant’s signs from the exterior of the
Building, if any, and Outside Areas, if any, shall perform all work described in
Exhibit “E” attached hereto and incorporated herein, shall remove all of
Subtenant’s furniture (including, without limitation, chairs, tables, and office
and cubicle furniture), supplies, wall decorations and other personal property
from within the Leased Premises, the Building and the Outside Areas, and shall
vacate and surrender the Leased Premises, the Building, the Outside Areas for
the Property to Sublandlord in the same condition, broom clean, as existed at
the Effective Date, with all Building systems and equipment in good working
order and condition, damage by casualty or condemnation (which events shall be
governed by Articles 10 and 11) and reasonable wear and tear excepted. Except
for such reasonable wear and tear, Subtenant shall (i) repair all damage to the
Leased Premises, the exterior of the Building and the Outside Areas caused by
Subtenant’s removal of Subtenant’s property, (ii) patch and refinish, to Head
Landlord’s reasonable satisfaction, all penetrations made by Subtenant or its
employees to the roof, floor, interior or exterior walls or ceiling of the
Leased Premises and the Building, whether such penetrations were made with
Sublandlord’s approval or not, (iii) repair or replace all ceiling tiles and
wall coverings, provided that the same shall not apply in circumstance where
Head Landlord agrees pursuant to an amendment to Head Lease that Sublandlord
shall not be required to replace floor coverings or damaged ceiling tiles upon
the expiration or sooner termination of the Head Lease (it being understood that
no floor coverings in the Premises shall be deemed to have a useful life that
extends beyond the expiration or sooner termination of the Head Lease), (iv)
repair all damage caused by Subtenant after the Effective Date to the exterior
surface of the Building and the paved surfaces of the Outside Areas and, where
necessary, replace or resurface same. Additionally, to the extent that
Sublandlord shall have notified or is deemed to have notified Subtenant in
writing at the time alterations or improvements were completed that it desired
to have alterations or improvements made by Subtenant or at the request of
Subtenant removed at the expiration or sooner termination of the Sublease,
Subtenant shall, at Subtenant’s sole cost and expense, upon the expiration or
sooner termination of the Sublease, remove any such alterations or improvements
constructed or installed by Subtenant following the Commencement Date of this
Sublease and Subtenant shall repair all damage caused by such removal at its
cost. Without limiting Subtenant's surrender obligations set forth in this
Sublease, in order to assist Subtenant in meeting its surrender obligations,
Sublandlord and Subtenant agree, upon the written request of either party given
not earlier than sixty (60) days prior to the Sublease Expiration Date (as the
same may be extended pursuant to Article 14 below), to conduct a walkthrough of
the Leased Premises at a mutually convenient time and to use good faith efforts
to identify and agree upon items that must be addressed by Subtenant to satisfy
Subtenant's surrender obligations. If the Leased Premises, the Building, the
Outside Areas or the Property are not surrendered to Sublandlord in the
condition required by this Section 2.6 at the expiration or sooner termination
of this Sublease, Sublandlord may, at Subtenant’s cost and expense, so remove
Subtenant’s signs, property and/or improvements not so removed and make such
repairs and replacements not so made or hire, at Subtenant’s cost and expense,
independent contractors to perform such work. Subtenant shall be liable to
Sublandlord for all reasonable out-of-pocket costs and expenses incurred by
Sublandlord in returning the Leased Premises, the Building and the Outside Areas
to the required condition. Subtenant shall pay to Sublandlord the amount of all
reasonable out-of-pocket cost and expense so incurred within thirty (30) days of
Sublandlord’s billing Subtenant for same. Subtenant shall indemnify, defend and
hold harmless Sublandlord against any and all loss or liability resulting from
delay by Subtenant in surrendering the Leased Premises in a timely manner on or
before the Sublease Expiration Date

7



--------------------------------------------------------------------------------



(as the same may be extended from time to time) upon and subject to the terms
and conditions of Section 18.2 below.
ARTICLE 3
RENT AND LATE CHARGES
3.1 Base Monthly Rent. Commencing on the Sublease Commencement Date (as
determined pursuant to Paragraph 2.3 above) and continuing throughout the
Sublease Term, Subtenant shall pay to Sublandlord, without prior demand
therefor, in advance on the first day of each calendar month, the amount set
forth as “Base Monthly Rent” in Article 1 (the “Base Monthly Rent”).
3.2 Additional Rent. Commencing on the Sublease Commencement Date (as determined
pursuant to Paragraph 2.3 above) and continuing throughout the Sublease Term, in
addition to the Base Monthly Rent and to the extent not required by Sublandlord
to be contracted for and paid directly by Subtenant, Subtenant shall pay to
Sublandlord as additional rent (the “Additional Rent”) the following amounts:
(a) An amount equal to all Property Operating Expenses (as defined in Article
18) incurred by Sublandlord pursuant to the terms of the Head Lease. Payment
shall be made by whichever of the following methods (or combination of methods)
is (are) from time to time designated by Sublandlord:
(i)    Sublandlord may forward invoices or bills for such expenses to Subtenant,
and Subtenant shall, no later than thirty (30) days following receipt of any
such invoices or bills, pay such invoices or bills and deliver satisfactory
evidence of such payment to Sublandlord, and/or
(ii)    Sublandlord may bill to Subtenant, on a periodic basis not more
frequently than monthly, the amount of such expenses (or group of expenses) as
paid or incurred by Sublandlord, and Subtenant shall pay to Sublandlord the
amount of such expenses within thirty (30) days after receipt of a written bill
therefor from Sublandlord, and/or
(iii)    Sublandlord may deliver to Subtenant Sublandlord’s reasonable estimate
of any given expense (such as Sublandlord’s Insurance Costs or Real Property
Taxes), or group of expenses, which it anticipates will be paid or incurred for
the ensuing calendar or fiscal year, as Sublandlord may determine, and Subtenant
shall pay to Sublandlord an amount equal to the estimated amount of such
expenses for such year in equal monthly installments during such year with the
installments of Base Monthly Rent.
Sublandlord reserves the right to change from time to time the methods of
billing Subtenant for any given expense or group of expenses or the periodic
basis on which such expenses are billed.
(b) Sublandlord’s share of the consideration received by Subtenant upon certain
assignments and sublettings as required by Article 7.
(c) Any legal fees and costs that Subtenant is obligated to pay or reimburse to
Sublandlord; and
(d) Any other charges or reimbursements due Sublandlord from Subtenant pursuant
to the terms of this Sublease.
Notwithstanding the foregoing, Sublandlord may elect by thirty (30) days prior
written notice to Subtenant (provided such written notice is received by
Subtenant at least thirty (30) days prior to delinquency) to have Subtenant pay
Real Property Taxes or any portion thereof directly to Head Landlord or directly
to the applicable taxing authority, in which case Subtenant shall make such
payments and deliver satisfactory evidence of payment to Sublandlord no later
than ten (10) days

8



--------------------------------------------------------------------------------



before such Real Property Taxes become delinquent. The Sublandlord and Subtenant
acknowledge and agree that the Sublease provides for Subtenant to pay for
Subtenant’s Property Share of all charges incurred by Sublandlord pursuant to
the Head Lease, which charges shall be a pass through of the same charged to
Sublandlord by the Head Landlord; provided, however, the parties recognize that
the Head Landlord has adopted a policy of charging the Sublandlord in an
aggregated format for delivery of Head Landlord’s statement invoices, which
format combines the Property (as such term is defined in the Head Lease) as the
same relates to this Building and Building 2 with the “Property” (as such term
is defined in the Building 3 Sublease) for the purposes of establishing project
accounting and Head Landlord’s statements delivered in respect of Operating
Expenses, Outside Areas charges, Real Property Taxes and any other consideration
due from Sublandlord as a tenant and as the same are allocated upon a pro rata
share that such project buildings relate to such project. Subtenant agrees to
pay Sublandlord in accordance with the Head Landlord’s statement invoice
information and format allocation established by Head Landlord for the Leased
Premises and Building and Sublandlord’s respective pro rata share of such costs
and expenses for the project charged to Sublandlord.
3.3 Audit. Subtenant may upon written notice to Sublandlord request that
Sublandlord cause an audit of Head Landlord’s books and records to determine the
accuracy of Head Landlord’s billings for Property Operating Expenses under this
Sublease, provided Subtenant requests such audit within the period that is
prescribed pursuant to the terms, covenants and conditions of the Head Lease
after Sublandlord’s and Subtenant’s receipt of the Head Lease year-end statement
described in Section 3.2 above setting forth the annual reconciliation of the
Property Operating Expenses or any change in estimated monthly expenses under
Section 3.2(a)(iii) above. Subtenant agrees to pay all of the out-of-pocket
costs and expenses of the Sublandlord related to such audit. If such audit
reveals that the actual Property Operating Expenses for any given year were less
than the amount that Subtenant paid for Property Operating Expenses for any such
year, then Sublandlord shall use reasonable efforts to seek payment from Head
Landlord to pay to Subtenant the excess after first deducting all of
Sublandlord’s costs and expenses of audit, including any legal costs and fees
associated with enforcing audit rights in the Head Lease against the Head
Landlord. Subtenant shall promptly reasonably approve Sublandlord’s reasonably
selected consultant and Subtenant agrees Sublandlord shall have the right to
require Subtenant to post a cash security deposit with Sublandlord in the amount
of Sublandlord’s third party audit consultant costs, fees and expenses, as
reasonably estimated by Sublandlord, prior to Sublandlord being obligated to
commence any audit against the Head Landlord on behalf of Subtenant. Sublandlord
and Subtenant shall use commercially reasonable, good faith efforts to cause
Head Landlord, in its consent to this Sublease, to agree (i) to deliver a copy
of all Property Operating Expense statements to both Sublandlord and Subtenant
contemporaneously and (ii) that any audit right of the Sublandlord shall be
extended for any period of time Head Landlord has failed to deliver a copy of
end of year Property Operating Expense statements to Subtenant.
3.4 Intentionally omitted.
3.5 Year-End Adjustments. If Sublandlord shall have elected to bill Subtenant
for the Property Operating Expenses (or any group of such expenses) on an
estimated basis in accordance with the provisions of Paragraph 3.2(a)(iii)
above, Sublandlord shall furnish to Subtenant within five (5) business days of
receipt of the report from Head Landlord following the end of the applicable
calendar or fiscal year, as the case may be, a copy statement setting forth (i)
the amount of such expenses paid or incurred during the just ended calendar or
fiscal year, as appropriate, and (ii) the amount that Subtenant has paid to
Sublandlord for credit against such expenses for such period. Sublandlord and
Subtenant agree that the foregoing obligation on Sublandlord shall not apply in
circumstances where the Head Landlord has agreed in writing to provide a
statement to both Sublandlord and Subtenant contemporaneously. If Subtenant
shall have paid more than its obligation for such expenses for the stated
period, Sublandlord shall at its election, either (i) credit the amount of such
overpayment toward the next ensuing payment or payments of Additional Rent that
would otherwise be due or (ii) refund in cash to Subtenant the amount of such
overpayment within thirty (30) days after it has been conclusively determined by
Sublandlord that an overpayment has been made by Subtenant. If such

9



--------------------------------------------------------------------------------



year-end statement shall show that Subtenant did not pay its obligation for such
expenses in full, then Subtenant shall pay to Sublandlord the amount of such
underpayment within thirty (30) days from Sublandlord’s billing of same to
Subtenant. The provisions of this Paragraph shall survive the expiration or
sooner termination of this Sublease.
3.6 Late Charge, And Interest On Rent In Default. Subtenant acknowledges that
the late payment by Subtenant of any monthly installment of Base Monthly Rent or
any Additional Rent will cause Sublandlord to incur certain costs and expenses
not contemplated under this Sublease, the exact amounts of which are extremely
difficult or impractical to fix. Such costs and expenses will include without
limitation, administration and collection costs and processing and accounting
expenses. Therefore, if any installment of Base Monthly Rent is not received by
Sublandlord from Subtenant when the same becomes due, Subtenant shall
immediately pay to Sublandlord a late charge in an amount equal to the amount
set forth in Article 1 as the “Late Charge Amount,” and if any Additional Rent
is not received by Sublandlord when the same becomes due, Subtenant shall
immediately pay to Sublandlord a late charge in an amount equal to five percent
(5%) of the Additional Rent not so paid. Sublandlord and Subtenant agree that
this late charge represents a reasonable estimate of such costs and expenses and
is fair compensation to Sublandlord for the anticipated loss Sublandlord would
suffer by reason of Subtenant’s failure to make timely payment. In no event
shall this provision for a late charge be deemed to grant to Subtenant a grace
period or extension of time within which to pay any rental installment or
prevent Sublandlord from exercising any right or remedy available to Sublandlord
upon Subtenant’s failure to pay each rental installment due under this Sublease
when due, including the right to terminate this Sublease. If any rent remains
delinquent for a period in excess of ten (10) calendar days, then, in addition
to such late charge, Subtenant shall pay to Sublandlord interest on any rent
that is not so paid from said tenth day at the then maximum rate of interest not
prohibited or made usurious by Law until paid. Provided tenant named on the face
of this Sublease or its Permitted Assignee is Subtenant under this Sublease,
then Sublandlord agrees that once in any twelve (12) month period during the
Sublease Term, Subtenant shall be entitled to written notice of delinquency in
timely payment of Base Monthly Rent or Additional Rent from the Sublandlord, and
Subtenant shall not be liable for any Late Charge Amount or other late charge
hereunder if such installment of Base Monthly Rent or Additional Rent is
received by Sublandlord within ten (10) days after Subtenant’s receipt of such
notice of delinquency from Sublandlord; provided, however, such right granted by
Sublandlord to Subtenant shall immediately cease and terminate for the remainder
of the Sublease Term (by its own volition and without any further action on the
part of the Sublandlord) upon the delivery by Sublandlord of a third notice of
delinquency by Subtenant. The above stated right to notice and extension of
payment period shall be personal to tenant named on the face of this Sublease or
its Permitted Assignee and shall not be transferable to any other party.
3.7 Payment Of Rent. Except as specifically provided otherwise in this Sublease,
all rent shall be paid in lawful money of the United States, without any
abatement, reduction or offset for any reason whatsoever, to Sublandlord at such
address as Sublandlord may designate from time to time. Subtenant’s obligation
to pay Base Monthly Rent and all Additional Rent shall be appropriately prorated
at the commencement and expiration of the Sublease Term. The failure by
Subtenant to pay any Additional Rent as required pursuant to this Sublease when
due shall be treated the same as a failure by Subtenant to pay Base Monthly Rent
when due, and Sublandlord shall have the same rights and remedies against
Subtenant as Sublandlord would have had Subtenant failed to pay the Base Monthly
Rent when due.
3.8 Prepaid Rent. Subtenant shall not be required to make an advance payment of
Base Monthly Rent pursuant to the term of this Sublease upon the execution of
this Sublease. Sublandlord and Subtenant agree to work in good faith to seek the
consent and approval of Head Landlord to recognize any Base Monthly Rent payment
made by Subtenant directly to Head Landlord prior to the Sublease Commencement
Date pursuant to the Head Lease (to the extent such payment covers any period
following the Sublease Commencement Date) as a Base Monthly Rent payment made by
Sublandlord

10



--------------------------------------------------------------------------------



pursuant to the Head Lease, conditional upon Sublandlord’s recognition of such
Base Monthly Rent payment satisfying Subtenant’s Base Monthly Rent obligations
pursuant to this Sublease until such time as such Base Monthly Rent payment is
exhausted, after which time Sublandlord agrees to pay to Head Landlord the Base
Monthly Rent obligations pursuant to the Head Lease and Subtenant agree to pay
to Sublandlord the Base Monthly Rent obligations pursuant to this Sublease.
ARTICLE 4
USE OF LEASED PREMISES AND OUTSIDE AREA
4.1 Permitted Use. Subtenant shall be entitled to use the Leased Premises solely
for the “Permitted Use” as set forth in Article 1 and for no other purpose
whatsoever. Subtenant shall have the right to vacate the Leased Premises at any
time during the Sublease Term, provided Subtenant continues to pay rent and
other charges when due and maintains the Leased Premises in the same condition
as if fully occupied and as otherwise required by the terms of this Sublease.
Subtenant shall have the right to use the Outside Areas in conjunction with its
Permitted Use of the Leased Premises solely for the purposes for which they were
designed and intended and for no other purposes whatsoever.
4.2 General Limitations On Use. Subtenant shall not do or permit anything to be
done in or about the Leased Premises, the Building, the Outside Areas or the
Property which does or could (i) jeopardize the structural integrity of the
Building or (ii) cause damage to any part of the Leased Premises, the Building,
the Outside Areas or the Property. Subtenant shall not operate any equipment
within the Leased Premises which does or could (i) injure, vibrate or shake the
Leased Premises or the Building, (ii) damage, overload or impair the efficient
operation of any electrical, plumbing, heating, ventilating or air conditioning
systems within or servicing the Leased Premises or the Building, or (iii) damage
or impair the efficient operation of the sprinkler system (if any) within or
servicing the Leased Premises or the Building. Subtenant shall not (i) install
any equipment or antennas on or make any penetrations of the exterior walls or
roof of the Building or (ii) affix any equipment or make any penetrations or
cuts in the floors, ceiling or walls of the Leased Premises, without
Sublandlord’s prior written consent, which consent shall not be unreasonably
withheld, and consent of the Head Landlord, which Head Landlord consent
Sublandlord shall use reasonable efforts to procure, at Subtenant’s cost and
expense; provided, however, any consent shall be subject to Subtenant’s
acknowledgement and agreement that Head Landlord’s consent is, and at all times
shall be granted or withheld in accordance with the terms, covenants and
conditions of the Head Lease; provided, further, that it shall be reasonable for
Sublandlord and Head Landlord to withhold consent if Subtenant’s proposed
installations or penetrations impact the structural integrity of the Building.
Any installations, penetrations or cuts in the interior or exterior walls, roof,
floor or ceiling of the Building will be subject to Subtenant’s restoration
obligations at Subtenant’s cost and expense as set forth in this Sublease and
the terms of Article 6 below. Subtenant shall not place any loads upon the
floors, walls, ceiling or roof systems which could endanger the structural
integrity of the Building or damage its floors, foundations or supporting
structural components. Subtenant shall not place any explosive, flammable or
harmful fluids or other waste materials in the drainage systems of the Leased
Premises, the Building, the Outside Areas or the Property. Subtenant shall not
drain or discharge any fluids in the landscaped areas or across the paved areas
of the Property. Subtenant shall not use any of the Outside Areas for the
storage of its materials, supplies, inventory or equipment and all such
materials, supplies, inventory or equipment shall at all times be stored within
the Leased Premises. Subtenant shall not commit nor permit to be committed any
waste in or about the Leased Premises, the Building, the Outside Areas or the
Property.
4.3 Noise And Emissions. All noise generated by Subtenant in its use of the
Leased Premises shall be confined or muffled so that it does not interfere with
the businesses of or annoy the occupants and/or users of adjacent properties.
All dust, fumes, odors and other emissions generated by Subtenant’s use of the
Leased Premises shall be sufficiently dissipated in accordance with sound
environmental practice and exhausted from the Leased Premises in such a manner
so as not to interfere

11



--------------------------------------------------------------------------------



with the businesses of or annoy the occupants and/or users of adjacent
properties, or cause any damage to the Leased Premises, the Building, the
Outside Areas or the Property or any component part thereof or the property of
adjacent property owners.
4.4 Trash Disposal. Subtenant shall provide trash bins or other adequate garbage
disposal facilities within the trash enclosure areas provided or permitted by
Sublandlord outside the Leased Premises sufficient for the interim disposal of
all of its trash, garbage and waste. All such trash, garbage and waste
temporarily stored in such areas shall be stored in such a manner so that it is
not visible from outside of such areas, and Subtenant shall cause such trash,
garbage and waste to be regularly removed from the Leased Premises and the
Property. Subtenant shall keep the Leased Premises in a clean, safe and neat
condition and keep the Outside Areas (except the trash enclosure areas) free and
clear of all of Subtenant’s trash, garbage, waste and/or boxes, pallets and
containers containing same at all times.
4.5 Parking. Subtenant shall have the non-exclusive use of Subtenant’s
proportionate share (calculated using the same method as Subtenant’s Expense
Share) of parking spaces located in the Outside Areas at the Property. Subtenant
agrees that its use of the parking areas shall be limited to the parking stalls
located in the Outside Areas for the Property, which parking stalls shall be
those customarily used and located to service the Building and generally
depicted in the hatched area on the plan attached to this Sublease at Exhibit
“A”. Subtenant shall not at any time, park or permit to be parked any
recreational vehicles, inoperative vehicles or equipment in the Outside Areas or
on any portion of the Property. Subtenant agrees to assume responsibility for
compliance by its employees and invitees with the parking provisions contained
herein. If Subtenant or its employees park any vehicle within the Property in
violation of these provisions, then Sublandlord may, upon prior written notice
to Subtenant giving Subtenant one (1) day (or any applicable statutory notice
period, if longer than one (1) day) remove such vehicle(s). Sublandlord reserves
for the benefit of Head Landlord the right to grant easements and access rights
to others for use of the parking areas on the Property, provided that such
grants do not materially interfere with Subtenant’s use of the parking areas.
Subtenant shall ensure that Subtenant’s employees shall at all times comply with
any reasonable parking rules and regulations required by Head Landlord, if any,
pursuant to the terms, covenants and conditions of the Head Lease. Sublandlord
and Subtenant acknowledge and agree that each party shall use reasonable efforts
to encourage their respective employees, licensees or invitees to utilize the
parking areas at the Property or the combined project as designated for the
appropriate Building 1, or Building 2, or Building 3 as the case may be.
4.6 Signs. Other than business identification signs allowed pursuant to this
Section 4.6, Subtenant shall not place or install on or within any portion of
the Leased Premises, the exterior of the Buildings, the Outside Areas or the
Property any sign, advertisement, banner, placard, or picture which is visible
from the exterior of the Leased Premises. Subject to necessary permit
obligations by the City of Sunnyvale, provided Subtenant leases all of the
Leased Premises at the Building, Subtenant shall have the right during the
Sublease Term to retain its existing signage on Building. Subtenant agrees to
remove Subtenant’s Building sign from the Building in a timely manner, in a
manner approved by Head Landlord, and in accordance with the Head Lease terms.
Subtenant shall use reasonable efforts to remove Subtenant’s Building exterior
sign prior to the actual expiration or earlier termination of this Sublease;
provided, however, Sublandlord acknowledges and agrees that non-removal of such
Building exterior sign shall not delay surrender of the Leased Premises to
Sublandlord where all other surrender conditions set forth in this Sublease are
met by Subtenant and Subtenant is actively prosecuting the removal and
restoration of the Building sign with Subtenant’s contractors subject to Head
Landlord’s requirements pursuant to the terms and conditions of the Head Lease.
Notwithstanding the foregoing, if Subtenant has not removed Subtenant's Building
sign from the Building within sixty (60) days after the expiration or earlier
termination of this Sublease, then Sublandlord shall have the right, but not the
obligation, upon delivery of written notice to Subtenant, to remove Subtenant's
Building sign from the Building in a manner approved by Head Landlord and in
accordance with the Head Lease terms. Subtenant shall pay to Sublandlord, within
thirty (30) days after receipt of reasonably detailed invoices, all actual
out-of-pocket costs incurred by Sublandlord

12



--------------------------------------------------------------------------------



in connection with the removal of Subtenant's Building sign. In addition,
subject to necessary permit obligations by the City of Sunnyvale, Subtenant
shall have the right during the Sublease Term to retain its existing monument
signage in respect of Building until the expiration or earlier termination of
this Sublease. Such monument sign(s) shall at all times during the Sublease Term
comply with all requirements imposed by the City of Sunnyvale. Sublandlord may
remove any non-compliant signs (which have not been approved by Sublandlord and
consented to by Head Landlord in writing), advertisements, banners, placards or
pictures so placed by Subtenant on or within the Leased Premises, the exterior
of the Building, the Outside Areas or the Property and charge to Subtenant the
cost of such removal, together with any costs incurred by Sublandlord to repair
any damage caused thereby, including any cost incurred to restore the surface
(upon which such sign was so affixed) to its original condition. Without
limiting Subtenant’s right to retain monument and building signage for the
Building until expiration or earlier termination of this Sublease, Subtenant
agrees to remove Subtenant’s existing signage from the monument which belongs to
the Building in a timely manner, in a manner approved by Head Landlord, and in
accordance with the Head Lease terms. Subtenant shall use reasonable efforts
remove Subtenant’s existing business identification signs (including such
existing Building monument signage) from the Property and Outside Areas prior to
surrender of the Leased Premises to Sublandlord; provided, however, Sublandlord
acknowledges and agrees that non-removal of such Building monument signage shall
not delay surrender of the Leased Premises to Sublandlord where all other
surrender conditions set forth in this Sublease are met by Subtenant and
Subtenant is actively prosecuting the removal and restoration of the Building
monument signage with Subtenant’s contractors subject to Head Landlord’s
requirements pursuant to the terms and conditions of the Head Lease.
Notwithstanding the foregoing, if Subtenant has not removed Subtenant’s Building
monument signage within sixty (60) days after the expiration or earlier
termination of this Sublease, then Sublandlord shall have the right, but not the
obligation, upon delivery of written notice to Subtenant, to remove Subtenant’s
signage from the Building monument in a manner approved by Head Landlord and in
accordance with the Head Lease terms. Subtenant shall pay to Sublandlord, within
thirty (30) days after receipt of reasonably detailed invoices, all actual
out-of-pocket costs incurred by Sublandlord in connection with the removal of
Subtenant's Building monument signage. Notwithstanding anything to the contrary
contained herein, Subtenant shall remove at Subtenant’s cost and expense all of
Subtenant’s signs, repair any damage caused thereby, and restore the surface
upon which the sign was affixed to its original condition, all to Head
Landlord’s reasonable satisfaction, pursuant to the terms, covenants and
conditions of the Head Lease.
4.7 Compliance With Laws And Private Restrictions. Subtenant shall abide by and
shall promptly observe and comply with, at its sole cost and expense, all Laws
and Private Restrictions respecting the use and occupancy of the Leased
Premises, the Building, the Outside Areas or the Property including, without
limitation, all Laws governing the use and/or disposal of Hazardous Materials,
and shall defend with competent counsel, indemnify and hold Sublandlord harmless
from any claims, damages or liability resulting from Subtenant’s failure to so
abide, observe, or comply with all Laws and Private Restrictions. Subtenant’s
obligations hereunder shall survive the expiration or sooner termination of this
Sublease.
4.8 Compliance With Insurance Requirements. With respect to any terms of any
insurance policies required or permitted to be carried by Sublandlord in
accordance with the provision of this Sublease, notice of which terms have been
or will, upon Subtenant’s written request therefor, be provided to Subtenant,
Subtenant shall not conduct nor permit any other person to conduct any
activities nor keep, store or use (or allow any other person to keep, store or
use) any item or thing within the Leased Premises, the Building, the Outside
Areas or the Property which (i) is prohibited under the terms of any such
policies, (ii) could result in the termination of the coverage afforded under
any of such policies, (iii) could give to the insurance carrier the right to
cancel any of such policies, or (iv) could cause an increase in the rates (over
standard rates) charged, for the coverage afforded under any of such policies.
Subtenant shall comply with all requirements of any insurance company, insurance
underwriter, or Board of Fire Underwriters which are necessary to maintain, at
standard rates, the insurance coverage carried by either Sublandlord or
Subtenant pursuant to this Sublease.

13



--------------------------------------------------------------------------------



4.9 Sublandlord’s Right To Enter. Sublandlord and its agents and Head Landlord
and its agents shall have the right to enter the Leased Premises during normal
business hours after giving Subtenant reasonable notice and subject to
Subtenant’s reasonable security measures for the purpose of (i) inspecting the
same; (ii) showing the Leased Premises to prospective purchasers, mortgagees or
tenants; (iii) making necessary alterations, additions or repairs; and (iv)
performing any of Subtenant’s obligations when Subtenant has failed to do so.
Sublandlord shall have the right to enter the Leased Premises during normal
business hours (or as otherwise agreed), subject to Subtenant’s reasonable
security measures, for purposes of supplying any maintenance or services agreed
to be supplied by Sublandlord or through Sublandlord by Head Landlord.
Sublandlord and Head Landlord shall have the right to enter the Outside Areas
during normal business hours for purposes of (i) inspecting the exterior of the
Building and the Outside Areas; (ii) posting notices of nonresponsibility (and
for such purposes Subtenant shall provide Sublandlord at least thirty (30) days’
prior written notice of any work to be performed on the Leased Premises); and
(iii) supplying any services to be provided by Sublandlord or Head Landlord. Any
entry into the Leased Premises or the Outside Areas obtained by Sublandlord or
Head Landlord in accordance with this paragraph shall not under any
circumstances be construed or deemed to be a forcible or unlawful entry into, or
a detainer of, the Leased Premises, or an eviction, actual or constructive, of
Subtenant from the Leased Premises or any portion thereof. In exercising its
rights under this Section 4.9, Sublandlord shall use reasonable efforts to
minimize interference with Subtenant’s use of the Leased Premises and the
Outside Areas. Sublandlord shall use reasonable efforts at Subtenant’s cost and
expense to cause Head Landlord to minimize interference with Subtenant’s use of
the Leased Premises.
4.10 Use Of Outside Areas. Subtenant, in its use of the Outside Areas, shall at
all times keep the Outside Areas in a safe condition free and clear of all
materials, equipment, debris, trash (except within existing enclosed trash
areas), inoperable vehicles, and other items which are not specifically
permitted pursuant to the terms, covenants and conditions of the Head Lease. If,
in the opinion of Sublandlord, unauthorized persons are using any of the Outside
Areas by reason of, or under claim of, the express or implied authority or
consent of Subtenant, then Subtenant, upon demand of Sublandlord, shall
restrain, to the fullest extent then allowed by Law, such unauthorized use, and
shall initiate such appropriate proceedings as may be required to so restrain
such use. Sublandlord reserves for the benefit of Head Landlord the right to
grant easements and access rights to others for use of the Outside Areas and
shall not be liable to Subtenant for any diminution in Subtenant’s right to use
the Outside Areas as a result; provided, however, that, Sublandlord shall not
exercise its rights pursuant to this Section 4.10 in a manner which materially
and adversely affects Subtenant’s ability to use the Leased Premises and the
Outside Areas for the Permitted Use or materially and adversely affects
Subtenant’s parking rights. Upon receipt of written request from Subtenant
Sublandlord shall use reasonable efforts at Subtenant’s cost and expense to
cause Head Landlord to refrain from exercise of Head Landlord’s rights pursuant
to the Head Lease in a manner which materially and adversely affects Subtenant’s
ability to use the Leased Premises and the Outside Areas for the Permitted Use
or materially and adversely affects Subtenant’s parking rights. Any protest or
contest conducted against Head Landlord by Subtenant under this Section 4.10
shall be at Subtenant’s sole cost and expense and if interest or late charges
become payable as a result of such contest or protest, Subtenant shall pay the
same. Subtenant shall promptly reasonably approve Sublandlord’s reasonably
selected consultant and Subtenant agrees Sublandlord shall have the right prior
to any such protest or contest commencing to require Subtenant to post a cash
security deposit with the Sublandlord to cover all the Sublandlord’s third party
consultant costs, fees and expenses, as reasonably estimated by Sublandlord,
prior to Sublandlord being obligated to commence such protest or contest.
4.11 Environmental Protection. Subtenant’s obligations under this Section 4.11
shall survive the expiration or termination of this Sublease.
(a) As used herein, the term “Hazardous Materials” shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material, including but not limited to those substances, materials
or wastes regulated now or in the future under any of the

14



--------------------------------------------------------------------------------



following statutes or regulations and any and all of those substances included
within the definitions of “hazardous substances,” “hazardous materials,”
“hazardous waste,” “hazardous chemical substance or mixture,” “imminently
hazardous chemical substance or mixture,” “toxic substances,” “hazardous air
pollutant,” “toxic pollutant,” or “solid waste” in the (a) Comprehensive
Environmental Response, Compensation and Liability Act of 1990 (“CERCLA” or
“Superfund”), as amended by the Superfund Amendments and Reauthorization Act of
1986 (“SARA”), 42 U.S.C. § 9601 et seq., (b) Resource Conservation and Recovery
Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et seq., (c) Federal Water Pollution
Control Act (“FSPCA”), 33 U.S.C.. § 1251 et seq., (d) Clean Air Act (“CAA”), 42
U.S.C. § 7401 et seq., (e) Toxic Substances Control Act (“TSCA”), 14 U.S.C. §
2601 et seq., (f) Hazardous Materials Transportation Act, 49 U.S.C. § 1801, et
seq., (g) Carpenter-Presley-Tanner Hazardous Substance Account Act (“California
Superfund”), Cal. Health & Safety Code § 25300 et seq., (h) California Hazardous
Waste Control Act, Cal. Health & Safety code § 25100 et seq., (i) Porter-Cologne
Water Quality Control Act (“Porter-Cologne Act”), Cal. Water Code § 13000 et
seq., (j) Hazardous Waste Disposal Land Use Law, Cal. Health & Safety codes §
25220 et seq., (k) Safe Drinking Water and Toxic Enforcement Act of 1986
(“Proposition 65”), Cal. Health & Safety code § 25249.5 et seq., (1) Hazardous
Substances Underground Storage Tank Law, Cal. Health & Safety code § 25280 et
seq., (m) Air Resources Law, Cal. Health & Safety Code § 39000 et seq., and (n)
regulations promulgated pursuant to said laws or any replacement thereof, or as
similar terms are defined in the federal, state and local laws, statutes,
regulations, orders or rules. Hazardous Materials shall also mean any and all
other biohazardous wastes and substances, materials and wastes which are, or in
the future become, regulated under applicable Laws for the protection of health
or the environment, or which are classified as hazardous or toxic substances,
materials or wastes, pollutants or contaminants, as defined, listed or regulated
by any federal, state or local law, regulation or order or by common law
decision, including, without limitation, (i) trichloroethylene,
tetrachloroethylene, perchloroethylene and other chlorinated solvents, (ii) any
petroleum products or fractions thereof, (iii) asbestos, (iv) polychlorinted
biphenyls, (v) flammable explosives, (vi) urea formaldehyde, (vii) radioactive
materials and waste, and (viii) materials and wastes that are harmful to or may
threaten human health, ecology or the environment.
(b) Notwithstanding anything to the contrary in this Sublease, Subtenant, at its
sole cost, shall comply with all Laws relating to the storage, use and disposal
of Hazardous Materials by Subtenant, its subtenants, their respective agents,
employees, contractors or invitees (collectively, the “Subtenant Parties”).
Subtenant shall not store, use or dispose of any Hazardous Materials except for
those Hazardous Materials listed in a Hazardous Materials management plan
(“HMMP”) which Subtenant shall deliver to Sublandlord upon execution of this
Sublease and update at least annually with Sublandlord (“Permitted Materials”)
which may be used, stored and disposed of provided (i) such Permitted Materials
are used, stored, transported, and disposed of in strict compliance with
applicable laws, (ii) such Permitted Materials shall be limited to the materials
listed on and may be used only in the quantities specified in the HMMP, and
(iii) Subtenant shall provide Sublandlord with copies of all material safety
data sheets and other documentation required under applicable Laws in connection
with Subtenant’s use of Permitted Materials as and when such documentation is
provided to any regulatory, authority having jurisdiction, in no event shall
Subtenant cause or permit to be discharged into the plumbing or sewage system of
the Building or onto the land underlying or adjacent to the Building any
Hazardous Materials. Subtenant shall be solely responsible for and shall defend,
indemnify, and hold Sublandlord and Head Landlord, and their respective agents,
harmless from and against all claims, costs and liabilities, including
attorneys’ fees and costs, arising out of or in connection with Subtenant’s
storage, use and/or disposal of Hazardous Materials. If the presence of
Hazardous Materials on the Leased Premises caused or permitted by Subtenant
results in contamination or deterioration of water or soil, then Subtenant shall
promptly take any and all action necessary to clean up such contamination as
required by Law, but the foregoing shall in no event be deemed to constitute
permission by Sublandlord to allow the presence of such Hazardous Materials. At
any time prior to the expiration of the Sublease Term if Subtenant has a
reasonable basis to suspect that there has been any release or the presence of
Hazardous Materials in the ground or ground water on the Leased Premises which
did not exist upon commencement of the Sublease Term, Subtenant

15



--------------------------------------------------------------------------------



shall have the right upon written approval from Head Landlord to conduct
appropriate tests of water and soil and to deliver to Sublandlord and Head
Landlord the results of such tests to demonstrate that no contamination in
excess of permitted levels has occurred as a result of Subtenant’s use of the
Leased Premises. Subtenant shall further be solely responsible for, and shall
defend, indemnify, and hold Sublandlord and Head Landlord, and their respective
agents, harmless from and against all claims, costs and liabilities, including
attorneys’ fees and costs, arising out of or in connection with any removal,
cleanup and restoration work and materials required hereunder to return the
Leased Premises and any other property of whatever nature to their condition
existing prior to the appearance of the Hazardous Materials, to the extent such
removal, cleanup and restoration work is required by Law.
(c) Upon termination or expiration of the Sublease, Subtenant at its sole
expense shall cause all Hazardous Materials placed in or about the Leased
Premises, the Building and/or the Property by any Subtenant Parties, and all
installations (whether interior or exterior) made by or on behalf of Subtenant
relating to the storage, use, disposal or transportation of Hazardous Materials
to be removed from the Property and transported for use, storage or disposal in
accordance and compliance with all Laws and other requirements respecting
Hazardous Materials used or permitted to be used by Subtenant. Subtenant shall
apply for and shall obtain from all appropriate regulatory authorities
(including any applicable fire department or regional water quality control
board) all permits, approvals and clearances necessary for the removal of any
such Hazardous Materials from the Property and shall take all other actions as
may be required (i) under such permits, approvals and clearances, and (ii) to
complete the surrender of the Leased Premises to Sublandlord. In addition, prior
to vacating the Leased Premises, at Sublandlord’s reasonable advanced written
request upon the showing of Hazardous Materials placed in or about the Leased
Premises, the Building or the Property by Subtenant, then Subtenant shall
undertake and submit to Sublandlord and Head Landlord an environmental site
assessment from an environmental consulting company reasonably acceptable to
Sublandlord and Head Landlord, which site assessment shall evidence Subtenant’s
compliance with this Section 4.11.
(d) At any time prior to expiration of the Sublease Term, subject to reasonable
prior notice (not less than forty-eight (48) hours) and Subtenant’s reasonable
security requirements and provided such activities do not unreasonably interfere
with the conduct of Subtenant’s business at the Leased Premises, Sublandlord
shall have the right and reserves to Head Landlord the right to enter in and
upon the Property, Building and Leased Premises in order to conduct appropriate
tests of water and soil to determine whether levels of any Hazardous Materials
in excess of legally permissible levels has occurred as a result of any
Subtenant Parties’ use thereof. Sublandlord shall furnish copies of all such
test results and reports to Subtenant and, at Subtenant’s option and cost, shall
permit split sampling for testing and analysis by Subtenant. Such testing shall
be at Subtenant’s expense if Sublandlord has a reasonable basis for suspecting
and confirms the presence of Hazardous Materials in the soil or surface or
ground water in, on, under, or about the Property, the Building or the Leased
Premises, which has been caused by or resulted from the activities of any
Subtenant Parties.
(e) Sublandlord and Head Landlord may voluntarily cooperate in a reasonable
manner with the efforts of all governmental agencies in reducing actual or
potential environmental damage. Subtenant shall not be entitled to terminate
this Sublease or to any reduction in or abatement of rent by reason of such
compliance or cooperation. Subtenant agrees at all times to cooperate fully with
the requirements and recommendations of governmental agencies regulating, or
otherwise involved in, the protection of the environment.
4.12 Rules And Regulations. At any time during the Sublease Term that the tenant
named on the face of this Sublease or its Permitted Assignee is not the sole
tenant of the Leased Premises and Building, Sublandlord shall have the right
from time to time to implement the Head Landlord’s reasonable rules and
regulations and/or amendments or additions thereto respecting the use of the
Leased Premises, the Building and the Outside Areas for the care and orderly
management of the

16



--------------------------------------------------------------------------------



Property as desired by Head Landlord. Upon delivery to Subtenant of a copy of
such rules and regulations or any amendments or additions thereto, Subtenant
shall comply with such rules and regulations. A violation by Subtenant of any of
such rules and regulations shall constitute a default by Subtenant under this
Sublease. If there is a conflict between the rules and regulations and any of
the provisions of this Sublease, the provisions of this Sublease shall prevail.
Sublandlord shall not be responsible for or liable to Subtenant with respect to
the violation of such rules and regulations by any other tenant of the Property
or the Building, as the case may be.
4.13 Reservations. Sublandlord reserves for the benefit of Head Landlord the
right from time to time to grant, without the consent or joinder of Subtenant,
such easements, rights of way and dedications that Head Landlord deems
necessary, and to cause the recordation of parcel maps and covenants, conditions
and restrictions, so long as such easements, rights of way, dedications and
covenants, conditions and restrictions do not materially and adversely affect
the use of the Leased Premises by Subtenant, materially and adversely affect
Subtenant’s parking rights, and do not prohibit any Permitted Use. Subtenant
agrees to execute any documents reasonably request by Sublandlord on behalf of
Head Landlord to effectuate any such easement rights, dedications, maps or
covenants, conditions and restrictions.
ARTICLE 5
REPAIRS, MAINTENANCE, SERVICES AND UTILITIES
5.1 Repair And Maintenance. Except in the case of damage to or destruction of
the Leased Premises, the Building, the Outside Areas or the Property caused by
an act of God or other peril, in which case the provisions of Article 10 shall
control, the parties shall have the following obligations and responsibilities
with respect to the repair and maintenance of the Leased Premises, the Building,
the Outside Areas, and the Property.
(a) Subtenant’s Obligations. Subtenant shall, at all times during the Sublease
Term and at its sole cost and expense, regularly clean and continuously keep and
maintain in good order, condition and repair the Leased Premises and every part
thereof including, without limiting the generality of the foregoing, (i) all
interior walls, floors and ceilings, (ii) all windows, doors and skylights
installed for or on behalf of Subtenant (iii) all electrical wiring, conduits,
connectors and fixtures, (iv) all plumbing, pipes, sinks, toilets, faucets and
drains, (v) all lighting fixtures, bulbs and lamps and all heating, ventilating
and air conditioning equipment, (vi) all entranceways to the Leased Premises,
and (vii) any and all maintenance and repair items that Sublandlord is required
to maintain and repair pursuant to the Head Lease which do not form part of Head
Landlord’s obligations. Subtenant shall hire, at Subtenant’s sole cost and
expense, a licensed heating, ventilating and air conditioning contractor to
regularly and periodically (not less frequently than every three months) inspect
and perform required maintenance on the heating, ventilating and air
conditioning equipment and systems serving the Leased Premises. Subtenant shall
hire, at Subtenant’s sole cost and expense, a licensed roofing contractor to
regularly and periodically (not less frequently than semiannually) inspect and
perform required maintenance on the roof of the Building. If Subtenant shall be
in default of its obligations to maintain the heating, ventilating and air
conditioning equipment and systems or roof, Sublandlord may, at its election,
contract in its own name for such regular and periodic inspections and
maintenance of the heating, ventilating and air conditioning equipment and
systems and/or roof, and charge to Subtenant, as Additional Rent, the cost
thereof. Subtenant shall, at its sole cost and expense, repair all damage to the
Leased Premises, the Building, the Outside Areas or the Property caused by the
activities of Subtenant, its employees, invitees or contractors promptly
following written notice from Sublandlord to so repair such damages (subject to
Section 9.3 of this Sublease). If Subtenant shall fail to perform the required
maintenance or fail to make repairs required of it pursuant to this paragraph
within a reasonable period of time following notice from Sublandlord to do so,
then Sublandlord may, at its election and without waiving any other remedy it
may otherwise have under this Sublease or at law, perform such maintenance or
make such repairs and charge to

17



--------------------------------------------------------------------------------



Subtenant, as Additional Rent, the costs so incurred by Sublandlord for same.
All glass within or a part of the interior of the Leased Premises, but not the
exterior, is at the sole risk of Subtenant and any broken glass shall promptly
be replaced by Subtenant at Subtenant’s expense with glass of the same kind,
size and quality. In the event that, due to normal wear and tear (and not due to
other factors, including, without limitation, Subtenant’s misuse, overuse or
Subtenant’s alterations, improvements or modifications to the Leased Premises,
the Outside Areas or the Building), Subtenant would be required by this Section
5.1(a) to make a repair or replacement that is considered a “capital
improvement” as determined by Head Landlord then Head Landlord shall make such
repair or replacement and charge to Subtenant through Sublandlord, as Additional
Rent, the cost thereof (provided that the cost of such repair or replacement
shall be amortized over its useful life and only the amortizing portion of such
cost shall be included in Additional Rent on a monthly basis as provided under
the terms and conditions of the Head Lease). Subtenant shall not be required to
maintain or repair any item described in (i) through (vii) above to the extent
that the same is an item which the Head Landlord has expressly assumed the
responsibility to maintain and repair pursuant to the terms and conditions of
the Head Lease and Head Landlord’s obligation is ongoing as of the date such
maintenance and repair is required and Sublandlord has the right to require the
Head Landlord to perform the same.
(b) Head Landlord’s Obligation. Sublandlord shall use reasonable efforts to
cause Head Landlord at its sole cost and expense, at all times during the
Sublease Term, to maintain in good condition and repair the foundation, the
footings, the roof screen, the roof screen penetrations, the roof structure,
load-bearing and exterior walls, exterior doors and exterior glass of the
Building. Subtenant agrees that pursuant to an amendment to the Head Lease the
Head Landlord's maintenance obligations under the Head Lease shall be amended to
include exterior doors and exterior windows of the Building (it being understood
that, without limiting the generality of the foregoing, the exterior glass of
the Building shall be insured by Head Landlord's fire and property damage
insurance, the cost of which is included in Sublandlord's Insurance Costs).
Sublandlord shall use reasonable efforts to cause Head Landlord, at all times
during the Sublease Term, to regularly and continuously keep and maintain in
good order and repair and in a clean and safe condition the Outside Areas, and
charge to Subtenant, as Additional Rent, the cost thereof. The contractors of
Head Landlord shall regularly and periodically sweep and clean the driveways and
parking areas, and charge to Subtenant, as Additional Rent, the cost thereof.
5.2 Utilities. Subtenant shall arrange at its sole cost and expense and in its
own name, for the supply of gas and electricity to the Leased Premises. In the
event that such services are not separately metered, Subtenant shall, at its
sole expense, cause such meters to be installed. Head Landlord shall maintain
the water meter(s) in its own name; provided, however, that if at any time
during the Sublease Term Head Landlord shall require Sublandlord to notice
Subtenant to put the water service in Subtenant’s name, Subtenant shall do so at
Subtenant’s sole cost. Subtenant shall be responsible for determining if the
local supplier of water, gas and electricity can supply the needs of Subtenant
and whether or not the existing water, gas and electrical distribution systems
within the Building and the Leased Premises are adequate for Subtenant’s needs.
Subtenant shall be responsible for determining if the existing sanitary and
storm sewer systems now servicing the Leased Premises and the Property are
adequate for Subtenant’s needs. Subtenant shall pay all charges for water, gas,
electricity and storm and sanitary sewer services as so supplied to the Leased
Premises, irrespective of whether or not the services are maintained in Head
Landlord’s, Sublandlord’s or Subtenant’s name.
5.3 Security. Subtenant acknowledges that Sublandlord and Head Landlord have not
undertaken any duty whatsoever to provide security for the Leased Premises, the
Building, the Outside Areas or the Property and, accordingly, Sublandlord and
Head Landlord are not responsible for the security of same or the protection of
Subtenant’s property or Subtenant’s employees, invitees or contractors. To the
extent Subtenant determines that such security or protection services are
advisable or necessary, Subtenant shall arrange for and pay the costs of
providing same.

18



--------------------------------------------------------------------------------



5.4 Energy And Resource Consumption. Sublandlord and Head Landlord may
voluntarily cooperate in a reasonable manner with the efforts of governmental
agencies and/or utility suppliers in reducing energy or other resource
consumption within the Property. Subtenant shall not be entitled to terminate
this Sublease or to any reduction in or abatement of rent by reason of such
compliance or cooperation. Subtenant agrees at all times to cooperate fully with
Sublandlord and to abide by all reasonable rules established by Head Landlord
(i) in order to maximize the efficient operation of the electrical, heating,
ventilating and air conditioning systems and all other energy or other resource
consumption systems with the Property and/or (ii) in order to comply with the
requirements and recommendations of utility suppliers and governmental agencies
regulating the consumption of energy and/or other resources.
5.5 Limitation Of Sublandlord’s Liability. Sublandlord shall not be liable to
Subtenant for injury to Subtenant, its employees, agents, invitees or
contractors, damage to Subtenant’s property or loss of Subtenant’s business or
profits, nor shall Subtenant be entitled to terminate this Sublease or to any
reduction in or abatement of rent by reason of (i) Sublandlord’s or Head
Landlord’s failure to provide security services or systems within the Property
for the protection of the Leased Premises, the Building or the Outside Areas, or
the protection of Subtenant’s property or Subtenant’s employees, invitees,
agents or contractors, or (ii) Sublandlord’s or Head Landlord’s failure to
perform any maintenance or repairs to the Leased Premises, the Building, the
Outside Areas or the Property until Subtenant shall have first notified
Sublandlord and Head Landlord, in writing, of the need for such maintenance or
repairs, and then only after Head Landlord shall have had a reasonable period of
time following its receipt of such notice within which to perform such
maintenance or repairs, or (iii) any failure, interruption, rationing or other
curtailment in the supply of water, electric current, gas or other utility
service to the Leased Premises, the Building, the Outside Areas or the Property
from whatever cause (other than to the extent caused by Sublandlord’s active
negligence or intentional misconduct), or (iv) the unauthorized intrusion or
entry into the Leased Premises by third parties (other than Sublandlord).
ARTICLE 6
ALTERATIONS AND IMPROVEMENTS
6.1 By Subtenant. Subtenant shall not make any alterations to or modifications
of the Leased Premises or construct any improvements within the Leased Premises
until Sublandlord and Head Landlord shall have first approved, in writing, the
plans and specifications therefor, which approval shall not be unreasonably
withheld or delayed. Sublandlord’s approval shall be conditioned upon the
Subtenant restoring the alterations within the Leased Premises to their delivery
condition prior to the surrender of the Leased Premises upon the Expiration Date
or termination of the Sublease. Subtenant’s written request to Sublandlord and
Head Landlord shall also contain a request for Sublandlord and Head Landlord
each to elect whether or not it will require the removal of the subject
alterations, modifications or improvements at the expiration or earlier
termination of this Sublease. If such additional request is not included,
Sublandlord and Head Landlord each may make such election at the expiration or
earlier termination of this Sublease. All modifications, alterations or
improvements, once approved by Sublandlord and Head Landlord, shall be made,
constructed or installed by Subtenant at Subtenant’s expense (including all
permit fees and governmental charges related thereto), using a licensed
contractor first approved by Sublandlord and Head Landlord, in substantial
compliance with the approved plans and specifications therefor. All work
undertaken by Subtenant shall be done in accordance with all Laws and in a good
and workmanlike manner using new materials of good quality. Subtenant shall not
commence the making of any such modifications or alterations or the construction
of any such improvements until (i) all required governmental approvals and
permits shall have been obtained, (ii) all requirements regarding insurance
imposed by this Sublease have been satisfied, (iii) Subtenant shall have given
Sublandlord and Head Landlord at least five (5) business days prior written
notice of its intention to commence such work so that Sublandlord and Head
Landlord may post and file notices of non-responsibility, and (iv) if requested
by Sublandlord

19



--------------------------------------------------------------------------------



or Head Landlord, Subtenant shall have obtained builder’s risk insurance in an
amount satisfactory to Sublandlord and/or Head Landlord in its reasonable
discretion to cover any perils relating to the proposed work not covered by
insurance carried by Subtenant pursuant to Article 9. In no event shall
Subtenant make any modification, alterations or improvements whatsoever to the
Outside Areas or the exterior or structural components of the Building
including, without limitation, any cuts or penetrations in the floor, roof or
exterior walls of the Leased Premises (except to the extent Subtenant has
obtained Sublandlord’s and Head Landlord’s approval pursuant to Section 4.2). As
used in this Article, the term “modifications, alterations and/or improvements”
shall include, without limitation, the installation of additional electrical
outlets, overhead lighting fixtures, drains, sinks, partitions, doorways, or the
like. Provided that Head Landlord expressly consents to the following terms of
Section 6.1 as part of consent of this Sublease then notwithstanding the
foregoing Subtenant, without the prior written consent of Sublandlord or Head
Landlord, shall be permitted to make non-structural alternations to the Leased
Premises, provided that: (a) such alterations do not exceed $20,000
individually, (b) Subtenant shall timely provide Sublandlord and Head Landlord
the notice required pursuant to Paragraph 4.9 above, (c) Subtenant shall notify
Sublandlord and Head Landlord in writing within thirty (30) days of completion
of the alteration and deliver to Sublandlord and Head Landlord a set of the
plans and specifications therefor, either “as built” or marked to show
construction changes made, and (d) Subtenant shall upon Sublandlord’s or Head
Landlord’s request, remove the alteration at the termination of the Sublease and
restore the Leased Premises to their condition prior to such alteration.
6.2 Ownership Of Improvements. All modifications, alterations and improvements
made or added to the Leased Premises by Subtenant (other than Subtenant’s
inventory, equipment, movable furniture, wall decorations and trade fixtures)
shall be deemed real property and a part of the Leased Premises, but shall
remain the property of Subtenant during the Sublease. Any such modifications,
alterations or improvements, once completed, shall not be altered or removed
from the Leased Premises during the Sublease Term without both (i) Sublandlord’s
written approval first obtained pursuant to the terms, covenants and conditions
of this Sublease and (ii) Head Landlord’s written approval first obtained
pursuant to the terms, covenants and conditions of the Head Lease. At the
expiration or sooner termination of this Sublease, all such modifications,
alterations and improvements not required to be restored to their original
delivery condition (other than Subtenant’s inventory, equipment, movable
furniture, wall decorations and trade fixtures) shall automatically become the
property of Sublandlord and shall be surrendered as part of the Leased Premises
as required pursuant to Article 2, unless Subtenant shall be required to remove
any of such modifications, alterations or improvements in accordance with the
provisions of Article 2 or Section 6.1, in which case Subtenant shall so remove
the same. Sublandlord shall have no obligations to reimburse Subtenant for all
or any portion of the cost or value of any such modifications, alterations or
improvements so surrendered. All modifications, alterations or improvements
which are installed or constructed on or attached to the Leased Premises by Head
Landlord at Head Landlord’s expense shall be deemed real property and a part of
the Leased Premises and shall be surrendered upon the expiration date of this
Sublease. All lighting, plumbing, electrical, heating, ventilating and air
conditioning fixtures, partitioning, window coverings, wall coverings and floor
coverings installed by Subtenant shall be deemed improvements or alterations to
the Leased Premises, as the case may be, and not trade fixtures of Subtenant.
Sublandlord shall have no lien or interest whatsoever in any of Subtenant’s
personal property or equipment located in the Leased Premises or elsewhere, and
Sublandlord waives any such liens and interests and Sublandlord hereby agrees to
execute (and agrees to use reasonable efforts to cause Head Landlord to execute
at Subtenant’s cost and expense) a commercially reasonable Sublandlord and Head
Landlord waiver with respect thereto in favor of any lender or equipment lessor
to the extent the same is requested by Subtenant in writing and provided the
same is written substantially in the form attached to the Head Lease as Exhibit
F.
6.3 Alterations Required By Law. Subtenant shall make all modifications,
alterations and improvements to the Leased Premises, at its sole cost, that are
required by any Law because of (i) Subtenant’s use or occupancy of the Leased
Premises, the Building, the Outside Areas or the Property

20



--------------------------------------------------------------------------------



or Subtenant’s business operations, (ii) Subtenant’s application for any permit
or governmental approval, or (iii) Subtenant’s making of any modifications,
alterations or improvements to or within the Leased Premises. If Sublandlord or
Head Landlord shall, at any time during the Sublease Term, be required by any
governmental authority to make any modifications, alterations or improvements to
the Building, the Outside Areas or the Property, the cost incurred by
Sublandlord or Head Landlord, as the case may be, in making such modifications,
alterations or improvements, including interest at a rate equal to the greater
of (a) twelve percent (12%), or (b) the sum of that rate quoted by Wells Fargo
Bank, N T. & S.A. from time to time as its prime rate, plus two percent (2%)
(“Wells Prime Plus Two”) (but in no event more than the maximum interest rate
permitted by law), shall be amortized over the useful life of such
modifications, alterations or improvements, as determined in accordance with
generally accepted accounting principles, and the monthly amortized cost of such
modifications, alterations and improvements as so amortized shall be considered
a Property Maintenance Cost and paid for by Subtenant pursuant to the terms of
this Sublease.
6.4 Liens. Subtenant shall keep the Leased Premises, Building and Property and
every part thereof free from any lien, and shall pay when due all bills arising
out of any work performed, materials furnished, or obligations incurred by
Subtenant, its agents, employees or contractors relating to the Leased Premises,
Building and the Property. If any such claim of mechanics’, laborers’ or
materialmen’s lien is recorded against Subtenant’s interest in this Sublease,
the Leased Premises, the Building or the Property or any part thereof, Subtenant
shall bond against, discharge or otherwise cause such lien to be entirely
released within five (5) business days after the same has been recorded.
Subtenant’s failure to do so shall be conclusively deemed a material default of
this Sublease.
ARTICLE 7
ASSIGNMENT AND SUBLETTING BY SUBTENANT
7.1 Permitted Assignments. Notwithstanding anything in this Article 7 to the
contrary, Subtenant named on the face of this Sublease (or any “Permitted
Assignee”, as defined in this Article 7), without Sublandlord’s prior written
consent and without being subject to any of the provisions of this Article 7,
including without limitation, Sublandlord’s right to recapture, shall have the
right to sublet the Leased Premises, or any portion thereof, or assign this
Sublease to a “Permitted Assignee”. For the purposes of this Sublease a
“Permitted Assignee” shall mean: (a) a subsidiary, affiliate, division,
corporation or joint venture controlling, controlled by or under common control
with Subtenant; (b) a successor corporation related to Subtenant by merger,
consolidation, nonbankruptcy reorganization, or government action; or (c) a
purchaser of all or substantially all of the assets of Subtenant; provided that
the proposed Permitted Assignee under (a), (b) or (c) above has a net worth
(after deducting all contingent and off-balance sheet liabilities) equal to or
greater than $1,000,000,000.00. However, Sublandlord shall not apply such
financial net worth test in the preceding sentence to the proposed Permitted
Assignee (and the proposed Permitted Assignee shall not be required to satisfy
the net worth test) if Subtenant has a financial net worth (after deducting all
contingent and off-balance sheet liabilities) of not less than $1,000,000,000.00
and will not be released of its obligations under this Sublease. In the event
any proposed assignee or subtenant under (a), (b) or (c) above does not qualify
as a Permitted Assignee because the net worth test is required pursuant to the
provisions above but is not satisfied, Sublandlord’s consent (pursuant to
Section 7.2 below) shall be required and all of the terms and conditions of this
Article 7 shall apply, except that Sublandlord shall not be entitled to
terminate this Sublease pursuant to Section 7.4 below, and Sublandlord shall not
be entitled to any assignment consideration or excess rentals pursuant to
Section 7.6 below. If any proposed assignee or subtenant under (a), (b) or (c)
above does not qualify as a Permitted Assignee because the net worth test is
required pursuant to the provisions above but is not satisfied, then in the
event Sublandlord nevertheless consents (pursuant to the provisions of Section
7.2 below) to such proposed assignee or subtenant, such proposed assignee or
subtenant shall constitute a Permitted Assignee under this Sublease. For the
avoidance of doubt, no assignment, subletting or other transfer shall release

21



--------------------------------------------------------------------------------



Subtenant from its obligations under this Sublease, but rather Subtenant and its
transferee (other than a sub-subtenant) shall be jointly and severally liable
therefor.
7.2 Sublandlord’s Consent. Subject to Section 7.1 above, Subtenant shall not
sublet the Leased Premises or any portion thereof or assign its interest in this
Sublease, whether voluntarily or by operation of Law, without Sublandlord’s
prior written consent which shall not be unreasonably withheld, conditioned or
delayed. Any attempted subletting or assignment without Sublandlord’s prior
written consent, at Sublandlord’s election, shall constitute a default by
Subtenant under the terms of this Sublease. The acceptance of rent by
Sublandlord from any person or entity other than Subtenant, or the acceptance of
rent by Sublandlord from Subtenant with knowledge of a violation of the
provisions of this Article 7, shall not be deemed to be a waiver by Sublandlord
of any provision of this Article or any other provision of this Sublease, or to
be a consent to any subletting by Subtenant or any assignment of Subtenant’s
interest in this Sublease. Without limiting the circumstances in which it may be
reasonable for Sublandlord to withhold its consent to an assignment or
subletting, Sublandlord and Subtenant acknowledge that it shall be reasonable
for Sublandlord to withhold its consent in the following instances:
(a) the proposed assignee or sublessee is a governmental agency;
(b) in Sublandlord’s reasonable judgment, the use of the Leased Premises by the
proposed assignee or sublessee would involve occupancy other than a Permitted
Use as set forth in Article 1, would entail any alterations which would lessen
the value of the leasehold improvements in the Leased Premises, or would require
increased services by Head Landlord, or would require any increase in
Sublandlord’s expenses not otherwise compensated in full by Subtenant;
(c) in Sublandlord’s reasonable judgment, either (i) the financial worth of the
proposed assignee (after deducting all contingent and off-balance sheet
liabilities) is less than $1,000,000,000.00 or (ii) does not meet the credit
standards applied by Sublandlord at the time of the proposed assignment,
provided that Sublandlord shall not apply such financial net worth test in
clause (i) above to the proposed assignee if Subtenant has a financial net worth
(after deducting all contingent and off-balance sheet liabilities) of not less
than $1,000,000,000.00 and will not be released of its obligations under this
Sublease;
(d) the proposed assignee or sublessee (or any of its affiliates) has been in
material default under a lease, has been in litigation with a previous landlord
due to a default under a lease, or in the ten years prior to the assignment or
sublease has filed for bankruptcy protection, has been the subject of an
involuntary bankruptcy, or has been adjudged insolvent;
(e) Sublandlord or Head Landlord has experienced a previous default by or is in
litigation with the proposed assignee or sublessee;
(f) in Sublandlord’s reasonable judgment, the Leased Premises, or the relevant
part thereof, will be used in a manner that will violate any negative covenant
as to use contained in this Sublease or the Head Lease;
(g) the use of the Leased Premises by the proposed assignee or sublessee will
violate any applicable law, ordinance or regulation;
(h) the proposed assignment or sublease fails to include all of the terms and
provisions required to be included therein pursuant to this Article 7;
(i) Subtenant is in default of any obligation of Subtenant under this Sublease,
or Subtenant has defaulted on any of its payment obligations under this Sublease
on two or more occasions during the 12 months preceding the date that Subtenant
shall have requested consent; or

22



--------------------------------------------------------------------------------



(j) if the subletting would result in the division of any floor of the Leased
Premises into more than two subleased parcels or would require improvements to
be made outside of the Leased Premises.
7.3 Merger, Reorganization, or Sale of Assets. Each of the following shall be
deemed a voluntary assignment of Subtenant’s interest in this Sublease subject
to this Article 7: (a) dissolution, merger, consolidation or other
reorganization of Subtenant; or (b) at any time that the capital stock of
Subtenant is not publicly traded on a recognized exchange, the sale or transfer
in one or more transactions to one or more related parties of a controlling
percentage of the capital stock of Subtenant; or (c) the sale or transfer of all
or substantially all of the assets of Subtenant. The phrase “controlling
percentage” means the ownership of and the right to vote stock possessing more
than fifty percent (50%) of the total combined voting power of all classes of
Subtenant’s capital stock issued, outstanding and entitled to vote for the
election of directors.
7.4 Sublandlord’s Election; Recapture Option. If Subtenant shall desire to
assign its interest under the Sublease or to sublet the Leased Premises or any
portion thereof, Subtenant must first notify Sublandlord, in writing, of its
intent to so assign or sublet, at least thirty (30) days in advance of the date
it intends to so assign its interest in this Sublease or sublet the Leased
Premises or any portion thereof (“Contemplated Transfer Date”) but not sooner
than one hundred eighty (180) days in advance of such Contemplated Transfer
Date, specifying in detail the terms of such proposed assignment or subletting,
including the Contemplated Transfer Date, the name of the proposed assignee or
sublessee, the property assignee’s or sublessee’s intended use of the Leased
Premises or any portion thereof, current financial statements (including a
balance sheet, income statement and statement of cash flow, all prepared in
accordance with generally accepted accounting principles consistently applied)
of such proposed assignee or sublessee, the form of documents (in final intended
language format) to be used in effectuating such assignment or subletting and
such other information as Sublandlord may reasonably request. Sublandlord shall
have a period of fifteen (15) business days following receipt of such notice and
all required information within which to do one of the following: (i) consent to
such requested assignment or subletting subject to Subtenant’s compliance with
the conditions set forth in Section 7.5 below, or (ii) refuse to so consent to
such requested assignment or subletting, provided that such consent shall not be
unreasonably refused, or (iii) terminate this Sublease as to such Leased
Premises or portion thereof, as the case may be, and recapture the same. During
such fifteen (15) business day period, Subtenant covenants and agrees to supply
to Sublandlord, upon request, all additional information which Sublandlord may
reasonably request respecting such proposed assignment or subletting and/or the
proposed assignee or sublessee. Delay by Subtenant in delivery of such
information shall extend the period of time Sublandlord shall be entitled to in
order to make Sublandlord’s determination. Notwithstanding the foregoing, if
Sublandlord elects to recapture as provided herein, Sublandlord shall notify
Subtenant thereof during such fifteen (15) business day period and Subtenant
shall have fifteen (15) business days after receipt of such notice of recapture
to rescind its request for consent to the assignment or subletting by providing
written notice to Sublandlord, in which case the Sublease shall continue in full
force and effect between Subtenant and Sublandlord and no transfer shall take
place to the proposed assignee or sublessee. In the event of a recapture by
Sublandlord and no election of rescission by Subtenant, Sublandlord shall
recapture that portion of the Leased Premises set forth in the original
Subtenant notice of assignment or subletting upon the Contemplated Transfer Date
and this Sublease shall either terminate in the case of a recapture of one
hundred percent (100%) of the Leased Premises or, this Sublease as so amended
shall continue in full force and effect and the parties shall execute a written
amendment of the same.
7.5 Conditions To Sublandlord’s Consent. If Sublandlord elects to consent, or
shall have been ordered to so consent by a court of competent jurisdiction, to
such requested assignment or subletting, such consent shall be expressly
conditioned upon the occurrence of each of the conditions below set forth, and
any purported assignment or subletting made or ordered prior to the full and
complete satisfaction of each of the following conditions shall be void and, at
the election of Sublandlord,

23



--------------------------------------------------------------------------------



which election may be exercised at any time following such a purported
assignment or subletting but prior to the satisfaction of each of the stated
conditions, shall constitute a material default by Subtenant under this Sublease
until cured by satisfying in full each such condition by the assignee or
sublessee. The conditions are as follows:
(a) Sublandlord having approved in form and substance the assignment or sublease
agreement and any ancillary documents, which approval shall not be unreasonably
withheld by Sublandlord if the requirements of this Article 7 are otherwise
satisfied.
(b) Each such sublessee or assignee having agreed, in writing satisfactory to
Sublandlord and its counsel and for the benefit of Sublandlord, to assume, to be
bound by, and to perform the obligations of this Sublease to be performed by
Subtenant which relate to space being assigned or subleased.
(c) Subtenant having fully and completely performed all of its obligations under
the terms of this Sublease through and including the date of such assignment or
subletting.
(d) Subtenant having reimbursed to Sublandlord all reasonable costs and
reasonable attorneys’ fees incurred by Sublandlord in conjunction with the
processing and documentation of any such requested subletting or assignment.
(e) Subtenant having delivered to Sublandlord a complete and fully-executed
duplicate original of such sublease agreement or assignment agreement (as
applicable) and all related agreements.
(f) Subtenant having paid, or having agreed in writing to pay as to future
payments, to Sublandlord fifty percent (50%) of all assignment consideration or
excess rentals to be paid to Subtenant or to any other party on Subtenant’s
behalf or for Subtenant’s benefit for such assignment or subletting as follows:
(i)    If Subtenant assigns its interest under this Sublease and if all or a
portion of the consideration for such assignment is to be paid by the assignee
at the time of the assignment, that Subtenant shall have paid to Sublandlord and
Sublandlord shall have received an amount equal to fifty percent (50%) of the
assignment consideration so paid or to be paid (whichever is the greater) at the
time of the assignment by the assignee.
(ii)    If Subtenant assigns its interest under this Sublease and if Subtenant
is to receive all or a portion of the consideration for such assignment in
future installments, that Subtenant and Subtenant’s assignee shall have entered
into a written agreement with and for the benefit of Sublandlord satisfactory to
Sublandlord and its counsel whereby Subtenant and Subtenant’s assignee jointly
agree to pay to Sublandlord an amount equal to fifty percent (50%) of all such
future assignment consideration installments to be paid by such assignee as and
when such assignment consideration is so paid.
(iii)    If Subtenant subleases the Leased Premises (or any portion thereof),
that Subtenant and Subtenant’s sublessee shall have entered into a written
agreement with and for the benefit of Sublandlord satisfactory to Sublandlord
and its counsel whereby Subtenant and Subtenant’s sublessee jointly agree to pay
to Sublandlord fifty percent (50%) of all excess rentals to be paid by such
sublessee as and when such excess rentals are so paid.
7.6 Assignment Consideration And Excess Rentals Defined. For purposes of this
Article, including any amendment to this Article by way of addendum or other
writing, the term “assignment consideration” shall mean all consideration to be
paid by the assignee to Subtenant or to any other third party on Subtenant’s
behalf or for Subtenant’s benefit as consideration for such assignment,

24



--------------------------------------------------------------------------------



after deduction for reasonable leasing commissions and reasonable legal fees
incurred by Subtenant in connection with such assignment. The term “excess
rentals” shall mean all consideration to be paid by the sublessee to Subtenant
or to any other third party on Subtenant’s behalf or for Subtenant’s benefit for
the sublease of the Leased Premises, or portion thereof, in excess of the rent
due to Sublandlord under the terms of this Sublease for the same period, after
deduction for reasonable leasing commissions and reasonable legal fees incurred
by Subtenant in connection with such sublease. Subtenant agrees that the portion
of any assignment consideration and/or excess rentals arising from any
assignment or subletting by Subtenant which is to be paid to Sublandlord
pursuant to this Article now is and shall then be the property of Sublandlord at
all times and not the property of Subtenant.
7.7 Payments. All payments required by this Article to be made to Sublandlord
shall be made in cash in full as and when they become due. At the time
Subtenant, Subtenant’s assignee or sublessee makes each such payment to
Sublandlord, Subtenant or Subtenant’s assignee or sublessee, as the case may be,
shall deliver to Sublandlord an itemized statement in reasonable detail showing
the method by which the amount due Sublandlord was calculated and certified by
the party making such payment as true and correct.
7.8 Good Faith. The rights granted to Subtenant by this Article are granted in
consideration of Subtenant’s express covenant that all pertinent allocations
which are made by Subtenant between the rental value of the Leased Premises, or
any portion thereof, and the value of any of Subtenant’s personal property which
may be conveyed or leased generally concurrently with and which may reasonably
be considered a part of the same transaction as the permitted assignment or
subletting shall be made fairly, honestly and in good faith. If Subtenant shall
breach this covenant, Sublandlord may immediately declare Subtenant to be in
default under the terms of this Sublease and terminate this Sublease and/or
exercise any other rights and remedies Sublandlord would have under the terms of
this Sublease in the case of a material default by Subtenant under this
Sublease.
7.9 Effect Of Sublandlord’s Consent. No subletting or assignment, even with the
consent of Sublandlord, shall relieve Subtenant of its personal and primary
obligation to pay Rent and to perform all of the other obligations to be
performed by Subtenant hereunder. Consent by Sublandlord to one or more
assignments of Subtenant’s interest in this Sublease or to one or more
sublettings of the Leased Premises, or portion thereof, shall not be deemed to
be a consent to any subsequent assignment or subletting. If Sublandlord shall
have been ordered by a court of competent jurisdiction to consent to a requested
assignment or subletting, or such an assignment or subletting shall have been
ordered by a court of competent jurisdiction over the objection of Sublandlord,
such assignment or subletting shall not be binding between the assignee (or
sublessee) and Sublandlord until such time as all conditions set forth in
Section 7.5 above have been fully satisfied (to the extent not then satisfied)
by the assignee or sublessee, including, without limitation, the payment to
Sublandlord of all agreed assignment considerations and/or excess rentals then
due Sublandlord. Nothing in this Article 7 shall be deemed to alter Subtenant’s
obligations under this Sublease to obtain the consent of Head Landlord to any
assignment or subletting, including satisfaction of any terms, covenants and
conditions imposed upon Sublandlord under the Head Lease.
ARTICLE 8
LIMITATION ON SUBLANDLORD’S LIABILITY AND INDEMNITY
8.1 Limitation On Sublandlord’s Liability And Release. Sublandlord shall not be
liable to Subtenant for, and Subtenant hereby releases Sublandlord and its
partners, principals, members, officers, agents, employees, lenders, attorneys,
and consultants from, any and all liability, whether in contract, tort or on any
other basis, for any injury to or any damage sustained by Subtenant, Subtenant’s
agents, employees, contractors or invitees, any damage to Subtenant’s property,
or any loss to Subtenant’s business, loss of Subtenant’s profits or other
financial loss of Subtenant resulting

25



--------------------------------------------------------------------------------



from or attributable to the condition of, the management of, the repair or
maintenance of, the protection of, the supply of services or utilities to, the
damage in or destruction of the Leased Premises, the Building, the Property or
the Outside Areas, including without limitation, (i) the failure, interruption,
rationing or other curtailment or cessation in the supply of electricity, water,
gas or other utility service to the Property, the Building or the Leased
Premises; (ii) the vandalism or forcible entry into the Building or the Leased
Premises; (iii) the penetration of water into or onto any portion of the Leased
Premises, the Building or the Outside Areas; (iv) the failure to provide
security and/or adequate lighting in or about the Property, the Building or the
Leased Premises, (v) the existence of any design or construction defects within
the Property, the Building or the Leased Premises; (vi) the failure of any
mechanical systems to function properly (such as the HVAC systems); (vii) the
blockage of access to any portion of the Leased Premises, the Building, the
Outside Areas or the Property, except to the extent as a direct result of the
active negligence or intentional misconduct of the Sublandlord or Sublandlord’s
failure to perform an obligation expressly undertaken pursuant to this Sublease
after a reasonable period of time shall have lapsed following receipt of written
notice from Subtenant to so perform such obligation and then only to the extent
that the obligation is not an obligation of the Head Landlord due to be
performed by Head Landlord pursuant to the terms, covenants and conditions of
the Head Lease or an obligation that may not be performed by Sublandlord as a
result of the terms, covenants and conditions of the Head Lease as the same may
have been revised, amended or modified by this Sublease. In this regard,
Subtenant acknowledges that it is fully appraised of the provisions of Law
relating to releases, and particularly to those provisions contained in Section
1542 of the California Civil Code which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Notwithstanding such statutory provision, and for the purpose of implementing a
full and complete release and discharge, Subtenant hereby (i) waives the benefit
of such statutory provision and (ii) acknowledges that, subject to the
exceptions specifically set forth herein, the release and discharge set forth in
this paragraph is a full and complete settlement and release and discharge of
all claims and is intended to include in its effect, without limitation, all
claims which Subtenant, as of the date hereof, does not know of or suspect to
exist in its favor.
Initials:
 /s/ Mitchell Gaynor

On behalf of Juniper Networks, Inc.


8.2 Subtenant’s Indemnification Of Sublandlord. Subtenant shall indemnify
Sublandlord against, defend Sublandlord with competent counsel satisfactory to
Sublandlord from, and hold Sublandlord harmless of, any claims made or legal
actions filed or threatened against Sublandlord with respect to the violation of
any Law, or the death, bodily injury, personal injury, property damage, or
interference with contractual or property rights suffered by any third party,
occurring within the Leased Premises or resulting from Subtenant’s use or
occupancy of the Leased Premises, the Building or the Outside Areas, or
resulting from Subtenant’s activities in or about the Leased Premises, the
Building, the Outside Areas or the Property, or any breach of this Sublease and
Subtenant shall indemnify and hold Sublandlord, Sublandlord’s partners,
principals, members, employees, agents and contractors harmless from any loss
liability, penalties, or expense whatsoever (subject to the terms of Section
12.7 below) resulting therefrom, except to the extent proximately caused by the
active negligence or willful misconduct of the Sublandlord or Sublandlord’s
failure to perform an obligation expressly undertaken pursuant to this Sublease
after a reasonable period of time shall have lapsed following receipt of written
notice from to so perform such obligation; provided, however, the foregoing
qualification and limitation upon Subtenant’s indemnity obligation shall not
apply to

26



--------------------------------------------------------------------------------



any obligation of Sublandlord where the same may not be performed by Sublandlord
pursuant to the terms, covenants and conditions of the Head Lease, or such
obligation is by its nature an obligation of the Head Landlord pursuant to the
terms, covenants and conditions of the Head Lease. This indemnity agreement
shall survive the expiration or sooner termination of this Sublease.
8.3 Sublandlord’s Indemnification Of Subtenant. Sublandlord shall indemnify
Subtenant against, defend Subtenant with competent counsel satisfactory to
Subtenant from, and hold Subtenant harmless of, any claims made or legal actions
filed or threatened against Subtenant with respect to the violation of any Law,
or the death, bodily injury, personal injury, property damage, or interference
with contractual or property rights suffered by any third party, resulting from
the active negligence or intentional misconduct of Sublandlord in or about the
Leased Premises, the Building, the Outside Areas or the Property or any breach
of this Sublease by Sublandlord and Sublandlord shall indemnify and hold
Sublandlord, Sublandlord’s partners, principals, members, employees, agents and
contractors harmless from any loss liability, penalties, or expense whatsoever
resulting therefrom, except to the extent proximately caused by the negligence
or willful misconduct of the Subtenant or Subtenant's failure to perform an
obligation expressly undertaken pursuant to this Sublease (beyond applicable
notice and cure period); provided that no such indemnity shall extend personally
to the Sublandlord’s officers, members, shareholders, investors, directors,
employees, or authorized agents, including counsel and attorneys representing
the Sublandlord.
ARTICLE 9
INSURANCE
9.1 Subtenant’s Insurance. Subtenant and Sublandlord agree that the amendment to
the Head Lease modifies the insurance obligations of Sublandlord under the Head
Lease and the following insurance obligations conform the insurance obligations
of Subtenant under this Sublease to the same. Subtenant shall maintain insurance
complying with all of the following:
(a) Subtenant shall procure, pay for and keep in full force and effect, at all
times during the Sublease Term, the following:
(i)    Comprehensive general liability insurance insuring Subtenant against
liability for personal injury, bodily injury, death and damage to property
occurring within the Leased Premises, or resulting from Subtenant’s use or
occupancy of the Leased Premises, the Building, the Outside Areas or the
Property, or resulting from Subtenant’s activities in or about the Leased
Premises or the Property, with coverage in an amount equal to Subtenant’s
Required Liability Coverage (as set forth in Article 1), which insurance shall
contain “broad form liability” coverage insuring Subtenant’s performance of
Subtenant’s obligations to indemnify Sublandlord as contained in this Sublease.
(ii)    Fire and property damage insurance in so-called “fire and extended
coverage” or “all risk” form insuring Subtenant against loss from physical
damage to Subtenant’s personal property, inventory, trade fixtures and
improvements within the Leased Premises with coverage for the full actual
replacement cost thereof;
(iii)    intentionally deleted;
(iv)    Pressure vessel insurance, if applicable;
(v)    Workers’ compensation insurance and any other employee benefit insurance
sufficient to comply with all laws; and

27



--------------------------------------------------------------------------------



(vi)    With respect to making of alterations or the construction of
improvements or the like undertaken by Subtenant, builder’s risk insurance, in
an amount and with coverage reasonably satisfactory to Sublandlord.
(vii)    Commercial automobile liability insurance (if applicable) covering
automobiles owned, hired or used by Subtenant in carrying on its business with
limits not less $1,000,000 combined single limit for each accident, insuring
Subtenant (and naming as additional insureds the Sublandlord, Head Landlord,
California Public Employees’ Retirement System, Head Landlord’s property
management company, Head Landlord’s asset management company and, if requested
in writing by Head Landlord, Head Landlord’s mortgagee, (collectively “Head
Landlord Insured Parties”).
(b) Each policy of liability insurance required to be carried by Subtenant
pursuant to this paragraph or actually carried by Subtenant with respect to the
Leased Premises or the Property: (i) shall, except with respect to insurance
required by subparagraph (a)(vi) above, name Sublandlord and Head Landlord
Insured Parties, as additional insured; (ii) shall be primary insurance
providing that the insurer shall be liable for the full amount of the loss, up
to and including the total amount of liability set forth in the declaration of
coverage, without the right of contribution from or prior payment by any other
insurance coverage of Sublandlord; (iii) shall be in a form satisfactory to
Sublandlord; (iv) shall be carried with companies reasonably acceptable to
Sublandlord with A. M. Best rating requirement of at least A-:VII; (v) shall
contain so-called “severability” or “cross liability” coverage. Subtenant shall
notice Sublandlord and Head Landlord in the event of any cancellation, lapse or
change in coverage. Each policy of property insurance maintained by Subtenant
with respect to the Leased Premises or the Property or any property therein
shall contain a waiver and/or a permission to waive by the insurer of any right
of subrogation against Sublandlord, its partners, principals, members, officers,
employees, agents and contractors, which might arise by reason of any payment
under such policy or by reason of any act or omission of Sublandlord, its
partners, principals, members, officers, employees, agents and contractors.
(c) Prior to the time Subtenant or any of its contractors enters the Leased
Premises, Subtenant shall deliver to Sublandlord, with respect to each policy of
insurance required to be carried by Subtenant pursuant to this Article, a copy
of such policy (appropriately authenticated by the insurer as having been
issued) or a certificate of the insurer certifying in form satisfactory to
Sublandlord that a policy has been issued, providing the coverage required by
this Paragraph and containing the provisions specified herein. With respect to
each renewal or replacement of any such insurance, the requirements of this
Paragraph must be complied with (i.e., a copy of such policy or certificate
shall be delivered to Sublandlord) within ten (10) days after the renewal or
replacement of the applicable policies, but in no event shall Subtenant allow
coverage to lapse. Sublandlord and Head Landlord may, at any time and from time
to time, inspect and/or copy any and all insurance policies required to be
carried by Subtenant pursuant to this Article. If Head Landlord reasonably
determines at any time that the amount of insurance coverage or limits or rating
required of Sublandlord pursuant to the Head Lease shall be increased or
adjusted to such greater amount as Head Landlord may reasonably determine
pursuant to the terms and conditions of the Head Lease then, the Sublandlord
shall have the right to determine that the amount of coverage set forth in
Paragraph 9.1(a) for any policy of insurance Subtenant is required to carry
pursuant to this Article is not adequate (where such coverage is for a less
amount than required to be carried by Sublandlord) and Subtenant shall promptly
upon notice increase the amount of coverage for such insurance to such greater
amount as is required of Sublandlord by Head Landlord.
(d)    Head Landlord shall be responsible for insuring the exterior glass
curtain walls of the Building; provided, however, that notwithstanding anything
in the Head Lease to the contrary, 100% of the costs of such insurance
(including any deductibles associated therewith and actually paid by Head
Landlord) shall be included in Head Landlord’s Insurance Costs, without any
exclusions thereto. All costs incurred by Head Landlord to maintain, repair or
replace, as necessary, the exterior

28



--------------------------------------------------------------------------------



glass curtain walls shall not be included in Operating Expenses, but shall be
reimbursed by Sublandlord within thirty (30) days following Head Landlord’s
delivery to Sublandlord of an invoice therefor. Subtenant agrees that in any
instance that Head Landlord delivers such invoice for reimbursement to
Sublandlord then Subtenant shall reimburse Sublandlord or make such invoice
payment direct to Head Landlord for the full cost of the amount stated upon such
invoice within such thirty (30) day period.
(e)    Sublandlord and Head Landlord shall not be required to insure or
maintain, and Subtenant shall be solely responsible for insuring and
maintaining, any property of Subtenant located on the Building, including,
without limitation, signage, rooftop equipment, and other personal property or
trade fixtures, or in the Outside Areas or elsewhere at the Property, including,
without limitation, signage, generators and other auxiliary equipment.
(f)    Any requirement under this Sublease for Subtenant to insure in favor of
Head Landlord or to indemnify Head Landlord shall also be deemed to mean all of
Head Landlord’s Insured Parties.
9.2 Sublandlord’s Insurance. With respect to insurance maintained by
Sublandlord:
(a) Sublandlord shall maintain, as the minimum coverage required of it, the
insurance coverage set forth in the Head Lease that is required to be carried by
Sublandlord as tenant of the Head Lease.
(b) Sublandlord shall maintain comprehensive general liability insurance
insuring Sublandlord (and such others as are designated by Sublandlord) against
liability for personal injury, bodily injury, death, and damage to property in
commercially reasonably form and for limits as reasonably determined by
Sublandlord from time to time as reasonably necessary for the adequate
protection of Sublandlord and the Leased Premises, but in no event less than the
coverage required to be carried by Sublandlord as tenant under the Head Lease.
(c) Sublandlord shall use reasonable efforts to cause Head Landlord to carry and
maintain the insurance required of Head Landlord pursuant to the terms and
conditions of the Head Lease.
9.3 Mutual Waiver Of Subrogation. Sublandlord, to the extent released by Head
Landlord pursuant to the amendment to Head Lease, hereby releases Subtenant and
its partners, principals, members, shareholders, officers, directors, employees,
agents, servants and attorneys, and Subtenant hereby releases Sublandlord and
Head Landlord and their respective partners, principals, members, shareholders,
officers, directors, employees, agents, servants and attorneys from any and all
liability for loss, damage or injury to the property of the other in or about
the Leased Premises or the Property which is caused by or results from a peril
or event or happening which is covered by any insurance actually carried and in
force at the time of the loss by the party sustaining such loss, required to be
carried by the party sustaining such loss, or permitted or deemed to be
self-insured for such loss.
ARTICLE 10
DAMAGE TO LEASED PREMISES
10.1 Duty To Restore. If the Leased Premises, the Building or the Outside Area
are damaged by any peril after the Delivery Date of the Leased Premises,
Sublandlord shall use reasonable efforts at Subtenant’s cost and expense to seek
Head Landlord’s action to restore the same, as and when required by the terms
and conditions of the Head Lease, unless this Sublease is terminated pursuant to
a termination of the Head Lease. If this Sublease is not so terminated, then
upon the issuance of all necessary governmental permits, Head Landlord shall
commence and diligently prosecute to completion the restoration of the Leased
Premises, the Building or the Outside Area, as the case may

29



--------------------------------------------------------------------------------



be, to the extent then allowed by law, to substantially the same condition in
which it existed as of the Leased Premises Delivery Date. Head Landlord’s
obligation to restore shall be limited to the improvements constructed by Head
Landlord. Sublandlord shall have no obligation to restore any improvements or
alterations made by Subtenant to the Leased Premises or any of Subtenant’s
personal property, inventory or trade fixtures. Upon completion of the
restoration by Head Landlord, Subtenant shall forthwith replace or fully repair
all of Subtenant’s personal property, inventory, trade fixtures and other
improvements and alterations constructed by Subtenant to like or similar
conditions as existed at the time immediately prior to such damage or
destruction.
10.2 Insurance Proceeds. All insurance proceeds available from the fire and
property damage insurance carried by Head Landlord and those insurance proceeds
available from the fire and property damage insurance carried by Subtenant and
relating to the improvements that each party is obligated to restore (as opposed
to insurance proceeds relating specifically to Subtenant’s personal property,
inventory or trade fixtures) shall be paid to and become the property of Head
Landlord for the purposes of construction and restoration of the damage to any
portion of the Property. If this Sublease is terminated due to such casualty,
all insurance proceeds available from insurance carried by Subtenant which cover
loss of property that is Sublandlord’s property or would become Sublandlord’s
property on termination of this Sublease shall be paid to and become the
property of Sublandlord, and the remainder of such proceeds shall be paid to and
become the property of Subtenant. If this Sublease is not terminated all
insurance proceeds available from insurance carried by Subtenant which cover
loss to property that is Sublandlord’s property shall be paid to and become the
property of Sublandlord, and all proceeds available from such insurance which
cover loss to property which would only become the property of Sublandlord upon
the termination of this Sublease shall be paid to and remain the property of
Subtenant.
10.3 Sublandlord’s Right To Terminate. Sublandlord shall have the option to
terminate this Sublease in the event any of the following (a), (b) or (c)
occurs, which option may be exercised by delivery of a written notice to
Subtenant of Sublandlord’s election to terminate this Sublease within thirty
(30) days following the date that Sublandlord receives in writing from Head
Landlord the final determination of Head Landlord made pursuant to the Head
Lease terms permitting Head Landlord to terminate the Head Lease following such
damage or destruction:
(a) The Building is damaged by any peril covered by valid and collectible
insurance actually carried by Head Landlord and in force at the time of such
damage or destruction or by any peril which would have been covered by the
insurance Head Landlord is required to maintain pursuant to the Head Lease (an
“Insured Peril”) to such an extent that the estimated cost to restore the
Building exceeds the lesser of: (i) the insurance proceeds available from
insurance actually carried by Head Landlord (or which Head Landlord was required
to carry) plus the amount of any deductible (up to a maximum amount of five
percent (5%) of the replacement cost of the Building), plus any amount that the
Subtenant agrees in writing to contribute towards restoration, or (ii) fifty
percent (50%) of the then actual replacement cost of the Building; or
(b) The Building is damaged by an uninsured peril, which peril Head Landlord was
not required to insure against pursuant to the provisions of the Head Lease; or
(c) The Building is damaged by any peril and, because of the laws then in force,
the Building (i) cannot be restored at reasonable cost as determined in Head
Landlord’s sole discretion or (ii) if restored, the Building cannot be used for
the same use being made thereof before such damage.
10.4 Subtenant’s Right To Terminate. If the Leased Premises, the Building or the
Outside Area are damaged by any peril and Sublandlord does not elect to
terminate this Sublease or is not entitled to terminate this Sublease pursuant
to this Article, then as soon as reasonably practicable, Head Landlord shall
furnish to Sublandlord and to Subtenant the written opinion of Head Landlord’s
architect or construction consultant as to when the restoration work to be
carried out by Head Landlord

30



--------------------------------------------------------------------------------



may be complete. Subtenant shall have the right to terminate this Sublease upon
receipt of the written opinion of the Head Landlord’s architect or construction
consultant only in the following circumstances:
(a)    Sublandlord shall have the right pursuant to the terms and conditions of
the Head Lease to elect to terminate the Head Lease and upon such election
delivered to the Head Landlord the same shall be binding upon Sublandlord and
Head Landlord; and
(b)    Subtenant shall timely provide written notice to the Head Landlord and to
Sublandlord of Subtenant’s election to terminate this Sublease, which notice
shall be binding upon Subtenant, Head Landlord and Sublandlord and shall be
delivered pursuant to the terms and conditions of the Head Lease and prior to
the expiration of any period of time required for Sublandlord to make such
election to terminate the Head Lease; and
(c)    Any dispute by Head Landlord as to Sublandlord’s right to terminate the
Head Lease shall negate the right of Subtenant to terminate this Sublease until
such dispute has been resolved.
10.5 Subtenant’s Waiver. Sublandlord and Subtenant agree that the provisions of
Paragraph 10.4 above, are intended to supersede and replace the provisions
contained in California Civil Code, Section 1932, Subdivision 2, and California
Civil Code, Section 1934, and accordingly, Subtenant hereby waives the
provisions of such Civil Code Sections and the provisions of any successor Civil
Code Sections or similar laws hereinafter enacted.
10.6 Abatement Of Rent. In the event of damage to the Leased Premises which does
not result in the termination of this Sublease, the Base Monthly Rent (and any
Additional Rent) shall be temporarily abated during the period of restoration in
proportion in the degree to which Subtenant’s use of the Leased Premises, or any
portion thereof, is impaired by such damage.
ARTICLE 11
CONDEMNATION
11.1 Subtenant’s Right To Terminate. Except as otherwise provided in Paragraph
11.4 below regarding temporary takings, Subtenant shall have the option to
terminate this Sublease as a result of any taking if: (i) all of the Leased
Premises are taken in the Building, or (ii) a portion of the Outside Area is
taken such that the unreserved parking available to Subtenant is reduced by
twenty percent (20%) of Subtenant’s then current parking rights and the
Sublandlord and or the Head Landlord are unable to provide suitable alternative
parking, including alternative parking arrangements within walking distance or
alternative off-site parking and any reasonably necessary shuttle service, at no
cost to Subtenant, and (iii) Sublandlord has the right pursuant to the terms and
conditions of the Head Lease to elect to terminate the Head Lease and upon
making any such election the same shall be binding upon Sublandlord and Head
Landlord. Subtenant must exercise such option within a reasonable period of
time, to be effective on the later to occur of (i) the date that possession of
that portion of the Leased Premises that is condemned is taken by the condemnor
or (ii) the date Subtenant vacated the Leased Premises; provided, however, in
all instances Subtenant’s election must be made, if at all, to be effective, in
writing delivered to Sublandlord and Head Landlord, pursuant to the terms and
conditions of the Head Lease, prior to the last date that Sublandlord may make
Sublandlord’s election to terminate the Head Lease and in a form binding upon
the Subtenant, Sublandlord and the Head Landlord.
11.2 Sublandlord’s Right To Terminate. Except as otherwise provided in Paragraph
11.4 below regarding temporary takings, Sublandlord shall have the option to
terminate this Sublease if, as a result of any taking, (i) all of the Leased
Premises are taken in the Building, (ii) the Head Landlord

31



--------------------------------------------------------------------------------



notices Sublandlord that the Head Lease shall be terminated due to a taking, or
(iii) due to the laws, ordinances or regulations then in full force and effect,
the Leased Premises may not be used for the same use permitted under this
Sublease or the Head Lease before such taking, whether or not restored. Any such
option to terminate by Sublandlord must be exercised within a reasonable period
of time, to be effective as of the date possession is taken by the condemnor and
shall be binding upon the Sublandlord and the Subtenant provided that such
election is binding upon the Head Landlord.
11.3 Restoration. If any part of the Leased Premises or the Building is taken
and this Sublease is not terminated, then Sublandlord shall at Subtenant’s cost
and expense, to the extent not prohibited by laws then in force, seek Head
Landlord’s repair of any damage occasioned thereby to the remainder thereof to a
condition reasonably suitable for Subtenant’s continued operations and
otherwise, to the extent practicable.
11.4 Temporary Taking. If a portion of the Leased Premises is temporarily taken
for a period of one year or less (and such period does not extend beyond the
Sublease Term, as the same may have been extended by Subtenant’s exercise of its
option to renew set forth in this Sublease) this Sublease shall remain in
effect. If any portion of the Leased Premises is temporarily taken the rent as
to the temporary taken space shall be abated by the Sublandlord to the extent
that the Head Lease rent shall be abated as to such space.
11.5 Division Of Condemnation Award. Any award made for any taking of the
Property, the Building, or the Leased Premises, or any portion thereof, shall
belong to and be paid to Head Landlord, and Subtenant hereby assigns to Head
Landlord all of its right, title and interest in any such award; provided,
however Subtenant shall be entitled to that portion of any award that is related
to the period after the Delivery Date and to receive from the award that is made
any compensation for the taking of Subtenant’s personal property, or loss of
Subtenant’s goodwill, or for the interruption of Subtenant’s business or its
moving costs, or for the value of any leasehold improvements installed and paid
for by Subtenant; and further provided that Sublandlord shall have no right to
any such award. The rights of Sublandlord and Subtenant regarding any
condemnation shall be determined as provided in this Article, and each party
hereby waives the provisions of Section 1265.130 of the California Code of Civil
Procedure, and the provisions of any similar law hereinafter enacted, allowing
either party to petition the Supreme Court to terminate this Sublease and/or
otherwise allocate condemnation awards between Sublandlord and Subtenant in the
event of a taking of the Leased Premises.
11.6 Abatement Of Rent. In the event of a taking of the Leased Premises which
does not result in a termination of this Sublease (other than a temporary
taking), then, as of the date possession is taken by the condemning authority,
the Base Monthly Rent shall be reduced in the same proportion that the area of
that part of the Leased Premises so taken (less any addition to the area of the
Leased Premises by reason of any reconstruction) bears to the area of the Leased
Premises immediately prior to such taking where such abatement right is
similarly provided by Head Landlord to the Sublandlord pursuant to the terms and
conditions of the Head Lease.
11.7 Taking Defined. The term “taking” or “taken” as used in this Article 11
shall mean any transfer or conveyance of all or any portion of the Property to a
public or quasi-public agency or other entity having the power of eminent domain
pursuant to or as a result of the exercise of such power by such an agency,
including any inverse condemnation and/or any sale or transfer by Head Landlord
of all or any portion of the Property to such an agency under threat of
condemnation or the exercise of such power.

32



--------------------------------------------------------------------------------



ARTICLE 12
DEFAULT AND REMEDIES
12.1 Events Of Subtenant’s Default. Subtenant shall be in default of its
obligations under this Sublease if any of the following events occur:
(a) Subtenant shall have failed to pay Base Monthly Rent or any Additional Rent
within three (3) business days after notice from Sublandlord that such rent is
past due; provided, however, that such notice shall be concurrent with, and not
in addition to, any notice required by applicable Laws; or
(b) Subtenant shall have done or permitted to be done any act, use or thing in
its use, occupancy or possession of the Leased Premises or the Building or the
Outside Areas which is prohibited by the terms of this Sublease or Subtenant
shall have failed to perform any term, covenant or condition of this Sublease
(except those requiring the payment of Base Monthly Rent or Additional Rent,
which failures shall be governed by subparagraph (a) above) within thirty (30)
days after written notice from Sublandlord to Subtenant specifying the nature of
such failure and requesting Subtenant to perform same or within such longer
period as is reasonably required in the event such default is curable but not
within such thirty (30) day period, provided such cure is promptly commenced
within such thirty (30) day period and is thereafter diligently prosecuted to
completion; or
(c) Subtenant shall have sublet the Leased Premises or assigned or encumbered
its interest in this Sublease in violation of the provisions contained in
Article 7, whether voluntarily or by operation of law; or
(d) Subtenant shall have abandoned the Leased Premises or any portion thereof
and no longer pays Rent upon the same; or
(e) Subtenant or any guarantor of this Sublease shall have permitted or suffered
the sequestration or attachment of, or execution on, or the appointment of a
custodian or receiver with respect to, all or any substantial part of the
property or assets of Subtenant (or such guarantor) or any property or asset
essential to the conduct of Subtenant’s (or such guarantor’s) business, and
Subtenant (or such guarantor) shall have failed to obtain a return or release of
the same within thirty (30) days thereafter, or prior to sale pursuant to such
sequestration, attachment or levy, whichever is earlier; or
(f) Subtenant or any guarantor of this Sublease shall have made a general
assignment of all or a substantial part of its assets for the benefit of its
creditors; or
(g) Subtenant or any guarantor of this Sublease shall have allowed (or sought)
to have entered against it a decree or order which: (i) grants or constitutes an
order for relief, appointment of a trustee, or condemnation or a reorganization
plan under the bankruptcy laws of the United States; (ii) approves as properly
filed a petition seeking liquidation or reorganization under said bankruptcy
laws or any other debtor’s relief law or similar statute of the United States or
any state thereof; or (iii) otherwise directs the winding up or liquidation of
Subtenant; provided, however, if any decree or order was entered without
Subtenant’s consent or over Subtenant’s objection, Sublandlord may not terminate
this Sublease pursuant to this Subparagraph if such decree or order is rescinded
or reversed within thirty (30) days after its original entry; or
(h) Subtenant or any guarantor of this Sublease shall have availed itself of the
protection of any debtor’s relief law, moratorium law or other similar law which
does not require the prior entry of a decree or order.

33



--------------------------------------------------------------------------------



12.2 Sublandlord’s Remedies. In the event of any default by Subtenant, and
without limiting Sublandlord’s right to indemnification as provided in this
Sublease, Sublandlord shall have the following remedies, in addition to all
other rights and remedies provided by law or in equity or otherwise provided in
this Sublease, to which Sublandlord may resort cumulatively, or in the
alternative:
(a) Sublandlord may, at Sublandlord’s election, keep this Sublease in effect and
enforce, by an action at law or in equity, all of its rights and remedies under
this Sublease including, without limitation, (i) the right to recover the rent
and other sums as they become due by appropriate legal action, (ii) the right to
make payments required by Subtenant, or perform Subtenant’s obligations and be
reimbursed by Subtenant for the cost thereof with interest at the then maximum
rate of interest not prohibited by law from the date the sum is paid by
Sublandlord until Sublandlord is reimbursed by Subtenant, and (iii) the remedies
of injunctive relief and specific performance to prevent Subtenant from
violating the terms of this Sublease and/or to compel Subtenant to perform its
obligations under this Sublease, as the case may be.
(b) Sublandlord may, at Sublandlord’s election, terminate this Sublease by
giving Subtenant written notice of termination, in which event this Sublease
shall terminate on the date set forth for termination in such notice, in which
event Subtenant shall immediately surrender the Leased Premises to Sublandlord,
and if Subtenant fails to do so, Sublandlord may, without prejudice to any other
remedy which it may have for possession or arrearages in rent, enter upon and
take possession of the Leased Premises and expel or remove Subtenant and any
other person who may be occupying the Leased Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor. Any
termination under this subparagraph shall not relieve Subtenant from its
obligation to pay to Sublandlord all Base Monthly Rent and Additional Rent then
or thereafter due, or any other sums due or thereafter accruing to Sublandlord,
or from any claim against Subtenant for damages previously accrued or then or
thereafter accruing. In no event shall any one or more of the following actions
by Sublandlord, in the absence of a written election by Sublandlord to terminate
this Sublease constitute a termination of this Sublease:
(i)    Appointment of a receiver or keeper in order to protect Sublandlord’s
interest hereunder;
(ii)    Consent to any subletting of the Leased Premises or assignment of this
Sublease by Subtenant, whether pursuant to the provisions hereof or otherwise;
or
(iii)    Any action taken by Sublandlord or its partners, principals, members,
officers, agents, employees, or servants, which is intended to mitigate the
adverse effects of any breach of this Sublease by Subtenant, including, without
limitation, any action taken to maintain and preserve the Leased Premises on any
action taken to relet the Leased Premises or any portion thereof for the account
at Subtenant and in the name of Subtenant.
(c) In the event Subtenant breaches this Sublease and abandons the Leased
Premises, Sublandlord may terminate this Sublease, but this Sublease shall not
terminate unless Sublandlord gives Subtenant written notice of termination. If
Sublandlord does not terminate this Sublease by giving written notice of
termination, Sublandlord may enforce all its rights and remedies under this
Sublease, including the right and remedies provided by California Civil Code
Section 1951.4 (“lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has right to sublet or
assign, subject only to reasonable limitations”), as in effect on the Effective
Date of this Sublease.
(d) In the event Sublandlord terminates this Sublease, Sublandlord shall be
entitled, at Sublandlord’s election, to the rights and remedies provided in
California Civil Code Section 1951.2, as in effect on the Commencement Date of
this Sublease. For purposes of computing damages pursuant

34



--------------------------------------------------------------------------------



to Section 1951.2, an interest rate equal to the maximum rate of interest then
not prohibited by law shall be used where permitted. Such damages shall include,
without limitation:
(i)    The worth at the time of the award of the unpaid rent which had been
earned at the time of termination;
(ii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the term after the time of award exceeds the amount of such
rental loss that Subtenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco, at the time of award plus one percent; and
(iii)    Any other amount necessary to compensate Sublandlord for all detriment
proximately caused by Subtenant’s failure to perform Subtenant’s obligations
under this Sublease, or which in the ordinary course of things would be likely
to result therefrom, including without limitation, the following: (i) expenses
for cleaning, repairing or restoring the Leased Premises, (ii) expenses for
altering, remodeling or otherwise improving the Leased Premises for the purpose
of reletting, including removal of existing leasehold improvements and/or
installation of additional leasehold improvements (regardless of how the same is
funded, including reduction of rent, a direct payment or allowance to a new
tenant, or otherwise), (iii) broker’s fees allocable to the remainder of the
term of this Sublease, advertising costs and other expenses of reletting the
Leased Premises; (iv) costs of carrying and maintaining the Leased Premises,
such as taxes, insurance premiums, utility charges and security precautions, (v)
expenses incurred in removing, disposing of and/or storing any of Subtenant’s
personal property, inventory or trade fixtures remaining therein; (vi)
reasonable attorney’s fees, expert witness fees, court costs and other
reasonable expenses incurred by Sublandlord (but not limited to taxable costs)
in retaking possession of the Leased Premises, establishing damages hereunder,
and releasing the Leased Premises; and (vii) any other expenses, costs or
damages otherwise incurred or suffered as a result of Subtenant’s default.
12.3 Sublandlord’s Default And Subtenant’s Remedies. In the event Sublandlord
fails to perform its obligations under this Sublease, Sublandlord shall
nevertheless not be in default under the terms of this Sublease until such time
as Subtenant shall have first given Sublandlord written notice specifying the
nature of such failure to perform its obligations, and then only after
Sublandlord shall have had thirty (30) days following its receipt of such notice
within which to perform such obligations; provided, that, if longer than thirty
(30) days is reasonably required in order to perform such obligations,
Sublandlord shall have such longer period. In the event of Sublandlord’s default
as above set forth, then, and only then, Subtenant may then proceed in equity or
at law to compel Sublandlord to perform its obligations and/or to recover
damages proximately caused by such failure to perform, except as and to the
extent Subtenant has waived its right to damages as provided in this Sublease,
or Sublandlord cannot perform such obligation, which obligation is an obligation
of, or by its nature deemed an obligation of, Head Landlord pursuant to the
terms, covenants and conditions of the Head Lease.
12.4 Subtenant’s Waiver. Sublandlord and Subtenant agree that the provisions of
Paragraph 12.3 above are intended to supersede and replace the provisions of
California Civil Code Sections 1932(1), 1941 and 1942, and accordingly,
Subtenant hereby waives the provisions of California Civil Code Sections
1932(1), 1941 and 1942 and/or any similar or successor law regarding Subtenant’s
right to terminate this Sublease or to make repairs and deduct the expenses of
such repairs from the rent due under this Sublease.
12.5 Sublandlord Exculpation. Notwithstanding any provision of this Sublease to
the contrary, the liabilities and obligations of Sublandlord under this Sublease
shall be the liabilities of Sublandlord only, and shall not be the liabilities
or obligations of any Affiliate of Sublandlord, or any present or future
officer, director, employee, trustee, member, retirant, beneficiary, internal
investment contractor, manager, investment manager or agent of Sublandlord
(collectively, the “Other

35



--------------------------------------------------------------------------------



Sublandlord Parties”), and in no event shall Sublandlord or Other Sublandlord
Parties be liable for lost profits or other consequential damages. Any recourse
by Subtenant for any breach or default of Sublandlord under this Sublease or
with respect to any liability or obligation related thereto (or related to the
Leased Premises or the Building in any way) shall be solely against Sublandlord
and the assets of Sublandlord and, there shall be no recourse on account of any
such breach or default (or with respect to any such liability or obligation)
against any of the Other Sublandlord Parties. For purposes of this Section 12.5,
“Affiliate” shall mean any person or entity that directly, or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with Google Inc. or the then Sublandlord under this Sublease., as the
case may be. For the purposes of this definition, “control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have the meanings correlative to the foregoing. The limitations of
liability provided in this Section 12.5 are in addition to, and not in
limitation of, any limitation of liability applicable to Sublandlord provided by
law or in any other contract, agreement or instrument. Such exculpation of
liability shall be absolute and without any exception whatsoever. The provisions
of this Section 12.5 shall survive the termination of this Sublease.
12.6 Subtenant Exculpation. Notwithstanding any provision of this Sublease to
the contrary, the liabilities and obligations of Subtenant under this Sublease
shall be the liabilities of the Subtenant only, and shall not be the liabilities
or obligations of any Affiliate of Subtenant, or any present or future officer,
director, employee, trustee, member, retirant, beneficiary, internal investment
contractor, manager, investment manager or agent of Subtenant (collectively, the
“Other Subtenant Parties”), and in no event shall Subtenant or Other Subtenant
Parties be liable for lost profits or other consequential damages, except in
connection with a holding over by Subtenant (in which event, the terms and
conditions of Section 18.2 below shall govern). Any recourse by Sublandlord for
any breach or default of Subtenant under this Sublease or with respect to any
liability or obligation related thereto (or related to the Leased Premises or
the Building in any way) shall be solely against Subtenant and the assets of
Subtenant and, there shall be no recourse on account of any such breach or
default (or with respect to any such liability or obligation) against any of the
Other Subtenant Parties. For purposes of this Section 12.6, “Affiliate” shall
mean any person or entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
Juniper Networks, Inc. or the then Subtenant under this Sublease, as the case
may be. For the purposes of this definition, “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have the meanings correlative to the foregoing. The limitations of
liability provided in this Section 12.6 are in addition to, and not in
limitation of, any limitation of liability applicable to Subtenant provided by
law or in any other contract, agreement or instrument. Such exculpation of
liability shall be absolute and without any exception whatsoever, except as
otherwise expressly provided in this Section 12.6. The provisions of this
Section 12.6 shall survive the termination of this Sublease.
ARTICLE 13
CORPORATE AUTHORITY
BROKERS AND ENTIRE AGREEMENT
13.1 Corporate Authority. Each individual executing this Sublease on behalf of
Subtenant represents and warrants that Subtenant is validly formed and duly
authorized and existing, that Subtenant is qualified to do business in the State
in which the Leased Premises are located, that Subtenant has the full right and
legal authority to enter into this Sublease, and that he or she is duly
authorized to execute and deliver this Sublease on behalf of Subtenant and bind
Subtenant in accordance with its terms. Subtenant shall, within thirty (30) days
after execution of this Sublease, deliver to Sublandlord a

36



--------------------------------------------------------------------------------



certified copy of the resolution of its board of directors authorizing or
ratifying the execution of this Sublease and if Subtenant fails to do so,
Sublandlord may at its sole election terminate this Sublease.
13.2 Brokerage Commissions. Subtenant represents, warrants and agrees that it
has not had any dealings any real estate broker(s), leasing agent(s), finder(s)
or salesmen, other than the Brokers (as named in Article 1) with respect to the
lease by it of the Leased Premises pursuant to this Sublease, and that it will
assume all obligations and responsibility with respect to the payment of
Subtenant’s Broker, and that it will indemnify, defend with competent counsel,
and hold Sublandlord harmless from any liability for the payment of any real
estate brokerage commissions, leasing commissions or finder’s fees claimed by
any other real estate broker(s), leasing agent(s), finder(s), or salesmen to be
earned or due and payable by reason of Subtenant’s agreement or promise (implied
or otherwise) to pay (or to have Sublandlord pay) such a commission or finder’s
fee by reason of its leasing the Leased Premises pursuant to this Sublease.
Sublandlord represents, warrants and agrees that it has not had any dealings any
real estate broker(s), leasing agent(s), finder(s) or salesmen, other than the
Brokers with respect to the lease by Subtenant of the Leased Premises pursuant
to this Sublease, and that it will assume all obligations and responsibility
with respect to the payment of Sublandlord’s Broker, and that it will indemnify,
defend with competent counsel, and hold Subtenant harmless from any liability
for the payment of any real estate brokerage commissions, leasing commissions or
finder’s fees claimed by any other real estate broker(s), leasing agent(s),
finder(s), or salesmen to be earned or due and payable by reason of
Sublandlord’s agreement or promise (implied or otherwise) to pay (or to have
Subtenant pay) such a commission or finder’s fee by reason of Subtenant’s
leasing the Leased Premises pursuant to this Sublease.
13.3 Entire Agreement. This Sublease and the Exhibits (as described in Article
1), which Exhibits are by this reference incorporated herein, constitute the
entire agreement between the parties, and there are no other agreements,
understandings or representations between the parties relating to the lease by
Sublandlord of the Leased Premises to Subtenant, except as expressed herein. No
subsequent changes, modifications or additions to this Sublease shall be binding
upon the parties unless in writing and signed by both Sublandlord and Subtenant
and approved by Head Landlord.
13.4 Sublandlord’s Representations. Subtenant acknowledges that neither
Sublandlord nor any of its agents, including counsel, made any representations
or warranties respecting the Property, the Building or the Leased Premises, upon
which Subtenant relied in entering into the Sublease. Subtenant further
acknowledges that neither Sublandlord nor any of its agents made any
representations as to: (i) whether the Leased Premises may be used for
Subtenant’s intended use under existing Law, or (ii) the suitability of the
Leased Premises for the conduct of Subtenant’s business, or (iii) the exact
square footage of the Leased Premises, and that Subtenant relies solely upon its
own investigations with respect to such matters. Subtenant expressly waives any
and all claims for damage by reason of any statement, representation, warranty,
promise or other agreement of Sublandlord or Sublandlord’s agent(s) (including
counsel), if any, not contained in this Sublease or in any Exhibit attached
hereto.
ARTICLE 14
OPTION TO EXTEND SUBLEASE EXPIRATION DATE
Sublandlord acknowledges and agrees that Subtenant shall have a one (1) time
option (the “Expiration Extension Option”), mutually binding upon the parties
upon exercise by written notice delivered to Sublandlord, to extend the Sublease
Expiration Date (and surrender of the Leased Premises) pursuant to the terms and
conditions of this Section 14.1. The Expiration Extension Option shall be
exercised by Subtenant, if at all, by written notice of exercise delivered by
Subtenant to Sublandlord prior to June 30, 2015, specifying Subtenant’s decision
to extend the Sublease Expiration Date (and surrender the Leased Premises to
Sublandlord) on any one of the following dates: July 31, 2016, August 31, 2016,
September 30, 2016, October 31, 2016, November 30, 2016, or December 31, 2016.
In the

37



--------------------------------------------------------------------------------



event the Expiration Extension Option is timely and properly exercised by
Subtenant, the Sublease Expiration Date shall be extended to the applicable date
set forth in Subtenant’s notice to Sublandlord upon all of the terms and
conditions contained in this Lease (except that the Base Monthly Rent for each
month beyond June 30, 2016 shall be as set forth in the Base Monthly Rent
schedule in Section 1.1 above). Upon the delivery of a written request by either
party or request by Head Landlord, Sublandlord and Subtenant shall, subject to
Head Landlord’s approval rights, enter into an amendment to this Sublease upon
commercially reasonable terms describing the revised Sublease Expiration Date,
which amendment shall (except for such revised Sublease Expiration Date) be upon
all of the terms and conditions of this Sublease.
ARTICLE 15
HEAD LANDLORD CONSENT
Provided tenant named on the face of this Sublease or its Permitted Assignee is
the Subtenant then Sublandlord and Subtenant agree that this Sublease shall be
modified, amended and revised by the terms, covenants and conditions of a
consent to sublease (“Consent Agreement”) by and among Head Landlord,
Sublandlord and Subtenant. In all instances where Sublandlord shall incur third
party consultant costs, fees or expenses, including legal fees, as a result of
any action of Subtenant pursuant to enforcing any right or obligation or
liability of Subtenant or Head Landlord pursuant to the Consent Agreement the
Subtenant shall be fully responsible to reimburse any such Sublandlord costs,
fees or expenses in circumstances where the Head Lease remains in full force and
effect.
ARTICLE 16
TELEPHONE AND NETWORK CABLE SERVICE
16.1 Service Excluded. Notwithstanding any other provision of this Sublease to
the contrary:
(a) So long as the Building is leased to Subtenant:
(i)    Sublandlord shall have no responsibility for providing to Subtenant any
telephone equipment including wiring, within the Leased Premises or for
providing telephone service or connections from the utility vendor to the Leased
Premises; and
(ii)    Sublandlord makes no warranty as to the quality, continuity or
availability of telecommunications services in the Building, and Subtenant
hereby waives any claim against Sublandlord for any actual consequential damages
(including damages for loss of business) in the event Subtenant’s
telecommunications services in any way are interrupted, damaged or rendered less
effective. Subtenant accepts any telephone equipment or cable in the Leased
Premises in its “as-is” and “with all faults” condition, assumes the obligation
described in (iii) below and accepts all damage and costs to repair the same.
Subtenant shall be solely responsible for contracting with a reliable third
party vendor to assume responsibility for the maintenance and repair thereof
(which contract shall contain provisions requiring such vendor to inspect the
system periodically (the frequency of such inspections to be determined by such
vendor based on its experience and professional judgment), and requiring such
vendor to meet local and federal requirements for telecommunications material
and workmanship). Sublandlord shall not be liable to Subtenant and Subtenant
waives all claims against Sublandlord whatsoever, whether for personal injury,
property damage, loss of use of the Leased Premises, or otherwise, due to the
interruption or failure of telephone and cable services to the Leased Premises.
Subtenant hereby holds Sublandlord harmless and agrees to indemnify, protect and
defend Sublandlord from and against any liability for any damage, loss or
expense due to any failure or interruption of telephone and cable service to the
Leased Premises for any reason.

38



--------------------------------------------------------------------------------



(iii)    Prior to the expiration or earlier termination of this Sublease,
Subtenant shall deliver all network cable and telephone cable as further
described in Exhibit “E”. Subtenant shall have the right to use during the
Sublease Term (as the same may be extend in accordance with the terms and
conditions herein) telephone or network cable currently existing in the Leased
Premises.
(b) At such time as the entirety of the Building is no longer leased to
Subtenant, Sublandlord shall in its sole discretion have the right, by written
notice to Subtenant, to elect on behalf of Head Landlord to assume limited
responsibility for the intra-building network cable (“INC”) and upon such
assumption of responsibility by Head Landlord, this subparagraph (b) shall apply
prospectively.
(i)    Sublandlord shall arrange for Subtenant access to such quantity of pairs
in the Building INC as is determined to be available by Head Landlord in its
reasonable discretion. Subtenant’s access to the INC shall be solely by
arrangements made by Subtenant, as Subtenant may elect, directly with the
utility vendor or Head Landlord (or such vendor as Head Landlord may designate),
and Subtenant shall pay all reasonable charges as may be imposed in connection
therewith. The utility vendor’s charges shall be deemed to be reasonable.
Subject to the foregoing, Sublandlord shall have no responsibility for providing
to Subtenant any telephone equipment, including wiring, or other cable within
the Leased Premises or for providing telephone service or connections from the
utility vendor to the Leased Premises.
(ii)    Subtenant shall not alter, modify, add to or disturb any telephone
wiring or cabling in the Leased Premises or elsewhere in the Building without
the Sublandlord’s and Head Landlord’s prior written consent, which consent shall
not be unreasonably withheld. Subtenant shall be liable to Sublandlord for any
damage to the telephone wiring in the Building due to the act, negligent or
otherwise, of Subtenant or any employee, contractor or other agents of
Subtenant. Subtenant shall have no access to the telephone closets within the
Building, except in the manner and under procedures established by Sublandlord
or Head Landlord. Subtenant shall promptly notify Sublandlord of any actual or
suspected failure of telephone service to the Leased Premises.
(iii)    All costs incurred by Sublandlord or Head Landlord for the
installation, maintenance, repair and replacement of telephone wiring in the
Building shall be a Property Operating Expense.
(iv)    Sublandlord makes no warranty as to the quality, continuity or
availability of the telecommunications services or equipment, including wiring,
in the Building, and Subtenant hereby waives any claim against Sublandlord for
any actual or consequential damages (including damages for loss of business) in
the event Subtenant’s telecommunications services in any way are interrupted,
damaged or rendered less effective. Subtenant acknowledges that Head Landlord
meets its duty of care to Subtenant with respect to the Building INC by
contracting with a reliable third party vendor to assume responsibility for the
maintenance and repair thereof (which contract shall contain provisions
requiring such vendor to inspect the INC periodically (the frequency of such
inspections to be determined by such vendor based on its experience and
professional judgment), and requiring such vendor to meet local and federal
requirements for telecommunications material and workmanship). Subject to the
foregoing, Sublandlord shall not be liable to Subtenant and Subtenant waives all
claims against Sublandlord whatsoever, whether for personal injury, property
damage, loss of use of the Leased Premises, of otherwise, due to the
interruption or failure of telephone services to the Leased Premises. Subtenant
hereby holds Sublandlord harmless and agrees to indemnify, protect and defend
Sublandlord from and against any liability for any damage, loss or expense due
to any failure or interruption of telephone service to the Leased Premises for
any reason. Subtenant agrees to obtain loss of rental insurance adequate to
cover any damage, loss or expense occasioned by the interruption of telephone
service.
ARTICLE 17

39



--------------------------------------------------------------------------------



HEAD LEASE
17.1 Head Lease. Subtenant represents and warrants that the copy of the Head
Lease (as such term is defined in the Recitals above) provided to Sublandlord or
Sublandlord’s counsel by Subtenant or Subtenant’s counsel is a full and complete
copy of the same, and that the Head Lease has not been modified or amended
except as expressly set forth in the copy of the Head Lease or in documents to
which Sublandlord is a party, including the Consent to Assignment and Third
Amendment to Lease dated of even date herewith and the Consent Agreement
(defined in Article 15 above). Sublandlord represents and warrants that it has
been provided a copy of the Head Lease (as such term is defined in the Recitals
above) and had the opportunity to review with Sublandlord’s counsel and is
familiar with the terms, covenants and conditions of the same prior to entering
into this Sublease. This Sublease and all of the rights of the parties
hereunder, are subject and subordinate to all of the terms, covenants and
conditions of the Head Lease. Each party agrees that it will not, by its act or
omission to act, cause a default under the Head Lease.
17.2 Head Lease Covenants. Sublandlord agrees to perform all of the tenant
covenants and obligations of the Head Lease which do not require for their
performance possession of the Leased Premises and which are not otherwise to be
performed by Subtenant on behalf of Sublandlord. To the extent applicable
Sublandlord will perform all covenants and obligations of the Head Lease in
respect of any Head Lease premises not forming part of the Leased Premises
demised to Subtenant under this Sublease, as the same may be amended from time
to time. Subtenant shall perform all affirmative covenants and obligations as
set forth in this Sublease and refrain from performing any act which is
prohibited by the negative covenants of this Sublease or the Head Lease. Where
reasonably practicable the Subtenant agrees to use commercially reasonable
efforts to perform affirmative covenants which are also covenants of the
Sublandlord under the Head Lease at least two (2) business days prior to the
date when Sublandlord’s performance is required under the Head Lease.
Sublandlord shall have the right (subject to any reasonable Subtenant security
measures) to enter the Premises to cure any default by Subtenant for its failure
to act in accordance with this paragraph. Notwithstanding any of the Sublease
covenants, Sublandlord shall not be required to provide any service or to
perform any maintenance and repairs which Head Landlord is or may be required to
provide or perform under the Head Lease. Sublandlord shall have no
responsibility for or be liable to Subtenant for any default, failure or delay
on the part of the Head Landlord in the performance or observance by Head
Landlord of any of its obligations under the Head Lease, nor shall such default
by Head Landlord affect this Sublease or waive or defer the performance of any
of Subtenant’s obligations under this Sublease, including without limitation,
the obligation to pay Rent. Subtenant acknowledges and agrees that any
non-liability, release and indemnity or hold harmless provision in the Head
Lease for the benefit of the Head Landlord shall be deemed to apply under this
Sublease and inure to the benefit of both Sublandlord and Head Landlord.
17.3 Head Landlord. Subtenant expressly waives the provisions of any statute,
ordinance or judicial decision, now or hereafter in effect, which would give
Subtenant the right to make repairs at the expense of the Sublandlord, or to
claim any actual or constructive eviction by virtue of any interruption in
access, services or utilities to, or any failure to make repairs in or to, the
Leased Premises, the Building, the Outside Areas and the Property. The
Sublandlord and Subtenant do contemplate that the Head Landlord will perform
Head Landlord’s obligations under the Head Lease and in the event of any default
or failure of such performance by Head Landlord, the Sublandlord agrees that it
will, upon notice from Subtenant, make demand upon Head Landlord within a
reasonable period of time to perform its obligations under the Head Lease.
Provided that tenant named on the face of this Sublease or its Permitted
Assignee is tenant under this Sublease then Sublandlord agrees to use
Subtenant’s third party consultants and/or attorneys reasonably approved by
Sublandlord and prior to commencement of any action or legal action the
Sublandlord and Subtenant shall contract with such third party consultants
and/or attorneys with Subtenant being solely liable to pay the costs, fees and
expenses of the third party consultants and/or attorneys upon commercially
reasonable terms. In all other instances, prior to commencement of any action or
legal action, Subtenant shall post in

40



--------------------------------------------------------------------------------



an escrow account a cash deposit in the amount of Sublandlord’s reasonable
estimate of the costs, fees and expenses of Sublandlord's third party
consultants and/or attorneys upon commercially reasonably terms for payment for
the services of such consultants and/or attorneys, and provided that Subtenant
agrees in writing to the payment of all such costs and expenses related to the
same (including all legal fees), the Sublandlord agrees upon deposit of such
monies and written agreement to take appropriate legal action in the name of
Sublandlord with counsel reasonably selected by Sublandlord and reasonably
approved by Subtenant against the Head Landlord to enforce the terms and
conditions of the Head Lease.
17.4 Head Landlord Consent or Approval. If Subtenant desires to take any action
which requires the consent of the Head Landlord under the terms of the Head
Lease or Head Landlord’s consent to this Sublease, then in all instances the
following shall apply: (a) Sublandlord, independently, shall have the same
rights of consent or approval or withholding consent or disapproval as the Head
Landlord has under the Head Lease; (b) except as set forth in this Sublease,
Subtenant shall not take any such action until it obtains the consent of both
the Sublandlord and the Head Landlord; and (c) except as set forth in this
Sublease, Subtenant shall request that Sublandlord request the Head Landlord’s
consent on Subtenant’s behalf and Sublandlord shall use reasonable efforts to
obtain such consent. Subtenant shall pay all costs incurred by Sublandlord in
seeking or procuring Head Landlord’s consent. Any approval or consent required
of Sublandlord conclusively shall be deemed reasonably withheld if approval or
consent also is required of Head Landlord and Head Landlord’s approval or
consent is not given or deemed given; provided that, if Head Landlord’s consent
is deemed given under the terms of the Head Lease, and Head Landlord thereafter
contests that such consent was deemed given, then Subtenant shall indemnify,
defend and hold harmless Sublandlord from and against any claims made or legal
actions filed or threatened against Sublandlord by Head Landlord with respect to
such deemed consent; and further provided that, nothing contained herein shall
prohibit Subtenant, at Subtenant’s sole cost and expense, proceeding with a
dispute to challenge any failure by Head Landlord to give Head Landlord’s
approval or consent. This Sublease and the obligations of the parties hereunder
are expressly conditioned upon the Sublandlord and the Subtenant obtaining prior
written consent of the Head Landlord to the terms and conditions as set forth
herein. The Sublandlord will use reasonable efforts upon mutual execution of
this Sublease to seek from the Head Landlord consent to this Sublease. Subtenant
agrees to promptly deliver to Sublandlord any information reasonably requested
by the Head Landlord (in connection with the Head Landlord’s consent to this
Sublease). Sublandlord and Subtenant agree to enter in commercially reasonable
form of consent to lease document requested by the Head Landlord as a condition
of the Head Landlord’s approval and consent to this Sublease. Where the approval
of Head Landlord cannot reasonably be obtained by Sublandlord within one hundred
twenty (120) days of the date of mutual execution of this Sublease the
Sublandlord and Subtenant shall have the right on written notice to the other
party to immediately terminate this Sublease as of the date of delivery of such
written notice, whereupon each party shall be immediately released from any and
all obligations and liabilities under this Sublease; provided, however,
Sublandlord and Subtenant agree to work ‘in good faith’ to satisfy any
reasonable Head Landlord conditions to this Sublease and such one hundred twenty
(120) day period shall be extended for a period of not more than ninety (90)
days where the Sublandlord is actively participating in ‘good faith’ discussion
or negotiations with Subtenant in order to effect the satisfaction of Head
Landlord conditions.
17.5 Head Lease Termination. Sublandlord agrees that it will not agree to any
amendment to the Head Lease which materially adversely affects the Subtenant’s
occupancy of the Leased Premises unless the Sublandlord has first obtained the
written consent of the Subtenant to such amendment. However, it is expressly
agreed between Sublandlord and Subtenant that: (a) if without fault of the
Sublandlord the Head Lease should terminate prior to the expiration date of this
Sublease, the Sublandlord shall have no liability to Subtenant; and (b) to the
extent that the Head Lease grants Sublandlord any discretionary right to
terminate the Head Lease, whether due to casualty, condemnation or otherwise,
Sublandlord shall be entitled to exercise or not exercise such right in its sole
and absolute discretion; provided, however, Sublandlord acknowledges and agrees
that, where

41



--------------------------------------------------------------------------------



Head Landlord consents to the recognition of Subtenant’s occupancy following a
termination of the Head Lease upon either the terms and conditions of the Head
Lease, or the terms and conditions of this Sublease for the balance of the
Sublease Term, Sublandlord shall consent to the same.
17.6 Encumbering Title. Subtenant shall not do any action which in any way
encumbers the title of the Head Landlord’s ownership interest in and to the
Building or the Property nor shall the interest or the estate of Head Landlord
or Sublandlord’s leasehold interest be in any way subject to any claim by way of
recorded lien or encumbrance, whether by operation of law or by virtue of any
express or implied contract by the Subtenant, or by reason of any other act or
omission of Subtenant. Any claim to, or lien upon, the Leased Premises, or
Building, or the Property arising from any act or omission of Subtenant shall be
subject to the terms, covenant and condition set forth in Section 6.4 above and
shall accrue against the leasehold estate of Subtenant and shall be subject and
subordinate to the paramount title and rights of the Head Landlord in and to the
Building and the Property and the interest of Sublandlord in the Head Lease.
17.7 No Amendment Or Waiver. Sublandlord and Subtenant hereby agree, for the
benefit of Head Landlord, that this Sublease and Head Landlord’s approval hereto
shall not: (a) be deemed to have amended the Head Lease in any regard (unless
Head Landlord shall have expressly agreed in writing to such amendment); or (b)
be construed as a waiver of Head Landlord's right to consent to any assignment
of the Head Lease by Sublandlord, or as a waiver of Head Landlord’s right to
consent to any assignment by Subtenant of this Sublease or any sub-subletting of
the Leased Premises, or any part thereof.
ARTICLE 18
GENERAL PROVISIONS
18.1 Taxes On Subtenant’s Property. Subtenant shall pay before delinquency any
and all taxes, assessments, license fees, use fees, permit fees and public
charges of whatever nature or description levied, assessed or imposed against
Subtenant or Sublandlord by a governmental agency arising out of, caused by
reason of, or based upon Subtenant’s leasehold estate in this Sublease,
Subtenant’s ownership of property, improvements made by Subtenant to the Leased
Premises or the Outside Areas, improvements made by Sublandlord or Head Landlord
for Subtenant’s use within the Leased Premises or the Outside Areas, Subtenant’s
use (or estimated use) of public facilities or services or Subtenant’s
consumption (or estimated consumption) of public utilities, energy, water or
other resources (collectively, “Subtenant’s Interest”). Upon demand by
Sublandlord, Subtenant shall furnish Sublandlord with satisfactory evidence of
these payments. If any such taxes, assessments, fees or public charges are
levied against Sublandlord, Sublandlord’s property, the Building or the
Property, or if the assessed value of the Building or the Property is increased
by the inclusion therein of a value placed upon Subtenant’s Interest, regardless
of the validity thereof, Sublandlord shall have the right to require Subtenant
to pay such taxes, and if not paid and satisfactory evidence of payment
delivered to Sublandlord at least ten days prior to delinquency, then
Sublandlord shall have the right to pay such taxes on Subtenant’s behalf and to
invoice Subtenant for the same. Subtenant shall, within the earlier to occur of
(a) thirty (30) days of the date it receives an invoice from Sublandlord setting
forth the amount of such taxes, assessments, fees, or public charge so levied,
or (b) the due date of such invoice, pay to Sublandlord, as Additional Rent, the
amount set forth in such invoice. Failure by Subtenant to pay the amount so
invoiced within such time period shall be conclusively deemed a default by
Subtenant under this Sublease. Subtenant shall have the right to bring suit in
any court of competent jurisdiction to recover from the taxing authority the
amount of any such taxes, assessments, fees or public charges so paid.
18.2 Holding Over. This Sublease shall terminate without further notice on the
Sublease Expiration Date (as set forth in Article 1). Any holding over by
Subtenant after expiration of the Sublease Term shall neither constitute a
renewal nor extension of this Sublease nor give Subtenant any rights in or

42



--------------------------------------------------------------------------------



to the Leased Premises except as expressly provided in this Section 18.2. Any
such holding over to which Sublandlord and Head Landlord have consented to in
writing shall be construed to be a tenancy from month to month, on the same
terms and conditions herein specified insofar as applicable, except that the
Base Monthly Rent shall be increased for the first two (2) months of such
holding over to an amount equal to one hundred fifty percent (150%) of the Base
Monthly Rent payable during the last full month immediately preceding such
holding over and thereafter the Base Monthly Rent shall be increased for the
remainder of such holding over to an amount equal to two hundred percent (200%)
of the Base Monthly Rent payable during the last full month immediately
preceding such holding over. Subtenant acknowledges and agrees that if Subtenant
holds over without Sublandlord’s consent, such holding over may compromise or
otherwise affect Sublandlord’s ability to recapture the Leased Premises for
Sublandlord’s use, including, without limitation, entering into new leases with
prospective subtenants regarding the Leased Premises due to be surrendered by
Subtenant. Therefore, if Subtenant fails to surrender the Leased Premises within
thirty (30) days of the Sublease Expiration Date, then, in addition to the
increased Base Monthly Rent and other amounts due under this Sublease accruing
therefrom, Subtenant shall be liable for any claims for lost profits or other
consequential damages of Sublandlord resulting from Subtenant holding over in
the Leased Premises or any portion thereof; and Subtenant shall protect, defend,
indemnify and hold Sublandlord harmless from and against all claims resulting
from such failure, including, without limiting the foregoing, any claims made by
Sublandlord or any succeeding subtenant founded upon such failure to surrender,
and any losses suffered by Sublandlord, including lost profits, or consequential
damages resulting from such failure to surrender.
18.3 Subordination To Mortgages. This Sublease is subject to and subordinate to
all ground leases, mortgages and deeds of trust which affect the Building or the
Property and which are of public record as of the Effective Date of this
Sublease, and to all renewals, modifications, consolidations, replacements and
extensions thereof. However, if the Head Landlord under the Head Lease or any
lender holding any such mortgage or deed of trust shall advise Sublandlord that
it desires or requires this Sublease to be made prior and superior thereto,
then, upon written request of Sublandlord to Subtenant, Subtenant shall promptly
execute, acknowledge and deliver any and all customary or reasonable documents
or instruments which Sublandlord and Head Landlord or such lender deems
necessary or desirable to make this Sublease prior thereto. Subtenant hereby
consents to Head Landlord’s ground leasing the land underlying the Building or
the Property and/or encumbering the Building or the Property as security for
future loans on such terms as Head Landlord shall desire, all of which future
ground leases, mortgages or deeds of trust shall be subject to and subordinate
to this Sublease. However, if any lessor under any such future ground lease or
any lender holding such future mortgage or deed of trust shall desire or require
that this Sublease be made subject to and subordinate to such future ground
lease, mortgage or deed of trust, then Subtenant agrees, within ten (10) days
after Sublandlord’s written request therefor, to execute, acknowledge and
deliver to Sublandlord and Head Landlord any and all documents or instruments
reasonably requested by Sublandlord, Head Landlord or by such lessor or lender
as may be necessary or proper to assure the subordination of this Sublease to
such future ground lease, mortgage or deed of trust, but only if such lessor or
lender agrees to recognize Sublandlord’s rights under the Head Lease and agrees
not to disturb Sublandlord’s quiet possession of the Leased Premises so long as
Sublandlord is not in default under the Head Lease. If Head Landlord assigns the
Head Lease as security for a loan, Subtenant agrees to execute such documents as
are reasonably requested by the lender and to provide reasonable provisions in
this Sublease protecting such lender’s security interest which are customarily
required by institutional lenders making loans secured by a deed of trust
provided that such documents do not materially increase Subtenant’s obligations
under this Sublease.
18.4 Subtenant’s Attornment Upon Foreclosure. Subtenant shall, upon request,
attorn (i) to any purchaser of the Building or the Property at any foreclosure
sale or private sale conducted pursuant to any security instruments encumbering
the Building or the Property, (ii) to any grantee or transferee designated in
any deed given in lieu of foreclosure of any security interest encumbering the
Building or the Property, or (iii) to the lessor under an underlying ground
lease of the land underlying the

43



--------------------------------------------------------------------------------



Building or the Property, should such ground lease be terminated; provided that
such purchaser, grantee or lessor recognizes Subtenant’s rights under this
Sublease.
18.5 Mortgagee Protection. In the event of any default on the part of
Sublandlord, Subtenant will give notice by registered mail to any Lender or
lessor under any underlying ground lease who shall have requested, in writing,
to Subtenant that it be provided with such notice, and Subtenant shall offer
such Lender or lessor a reasonable opportunity to cure the default, including
time to obtain possession of the Leased Premises by power of sale or judicial
foreclosure or other appropriate legal proceedings if reasonably necessary to
effect a cure.
18.6 Estoppel Certificate. Subtenant will, following any request by Head
Landlord or Sublandlord, promptly execute and deliver to Head Landlord an
estoppel certificate substantially in form attached as Exhibit “D”, (i)
certifying that this Sublease is unmodified and in full force and effect, or, if
modified, stating the nature of such modification and certifying that this
Sublease, as so modified, is in full force and effect, (ii) stating the date to
which the rent and other charges are paid in advance, if any, (iii)
acknowledging that there are not, to Subtenant’s knowledge, any uncured defaults
on the part of Sublandlord hereunder, or specifying such defaults if any are
claimed, and (iv) certifying such other information about this Sublease as may
be reasonably requested by Sublandlord, Head Landlord’s Lender or prospective
lenders, investors or purchasers of the Building or the Property. Subtenant’s
failure to execute and deliver such estoppel certificate within ten (10) days
after request therefor by Head Landlord pursuant to the terms of the Head Lease,
which failure continues for five (5) business days after Subtenant’s receipt of
a second notice from Head Landlord and or Sublandlord to execute an estoppel
certificate for the benefit of Head Landlord, shall be a material default by
Subtenant under this Sublease, and Sublandlord shall have all of the rights and
remedies available to Sublandlord as Sublandlord would otherwise have in the
case of any other material default by Subtenant, including the right to
terminate this Sublease and sue for damages proximately caused thereby, it being
agreed and understood by Subtenant that Subtenant’s failure to so deliver such
estoppel certificate in a timely manner could result in Sublandlord or Head
Landlord being unable to perform committed obligations to other third parties
which were made by them in reliance upon this covenant of Subtenant. Sublandlord
and Subtenant intend that any statement delivered pursuant to this paragraph may
be relied upon by any Lender or purchaser or prospective Lender or purchaser of
the Building, the Property, or any interest in them.
18.7 Subtenant’s Financial Information. Subtenant shall, within ten (10)
business days after Sublandlord’s request therefor, deliver to Sublandlord a
copy of Subtenant’s (and any guarantor’s) current financial statements
(including a balance sheet, income statement and statement of cash flow, all
prepared in accordance with generally accepted accounting principles) and any
such other information reasonably requested by Sublandlord regarding Subtenant’s
financial condition. Sublandlord shall be entitled to disclose such financial
statements or other information to Head Landlord and its Lender, to any present
or prospective principal of or investor in Head Landlord, or to any prospective
Lender or purchaser of the Building, the Property, or any portion thereof or
interest therein. Any such financial statement or other information which is
marked “confidential” or “company secrets” (or is otherwise similarly marked by
Subtenant) shall be confidential and shall not be disclosed by Sublandlord to
any third party except as specifically provided in this paragraph and then only
if the person to whom disclosure is made first agrees to be bound by the
requirements of this Section unless the same becomes a part of the public domain
without the fault of Sublandlord.
18.8 Transfer By Sublandlord. Sublandlord and its successors-in-interest shall
have the right to transfer their leasehold interest, or any portion thereof at
any time and to any person or entity. In the event of any such transfer, the
Sublandlord originally named herein (and in the case of any subsequent transfer,
the transferor), from the date of such transfer, (i) shall be automatically
relieved, without any further act by any person or entity, of all liability for
the performance of the obligations of the Sublandlord hereunder which may accrue
after the date of such transfer so long as the transferee has agreed to assume
and perform all such obligations which may accrue after the date of such
transfer

44



--------------------------------------------------------------------------------



and (ii) shall be relieved of all liability for the performance of the
obligations of the Sublandlord hereunder which have accrued before the date of
transfer if its transferee agrees to assume and perform all such prior
obligations of the Sublandlord hereunder. Subtenant agrees that it shall attorn
to any such transferee upon such transfer. After the date of any such transfer,
the term “Sublandlord” as used herein shall mean the transferee of such
leasehold interest.
18.9 Force Majeure. The obligations of each of the parties under this Sublease
(other than the obligations to pay money) shall be temporarily excused if such
party is prevented or delayed in performing such obligations by reason of any
strikes, lockouts or labor disputes; government restrictions, regulations,
controls, action or inaction; civil commotion; or extraordinary weather, fire or
other acts of God.
18.10 Notices. Any notice required or permitted to be given under this Sublease
shall be in writing and (i) personally delivered, (ii) sent by United States
mail, registered or certified mail, postage prepaid, return receipt requested,
(iii) sent by Federal Express or similar nationally recognized overnight courier
service, or (iv) transmitted by facsimile with a hard copy sent within one (1)
business day by any of the foregoing means, and in all cases addressed as
follows, and such notice shall be deemed to have been given upon the date of
actual receipt or delivery (or refusal to accept delivery) at the address
specified below (or such other addresses as may be specified by notice in the
foregoing manner) as indicated on the return receipt or air bill:
If to Subtenant :
Juniper Networks, Inc.
1133 Innovation Way
Building A
Sunnyvale
California 94089
Attention: Sr. Director REWS

With a copy to:
Juniper Networks, Inc.
1133 Innovation Way
Building A
Sunnyvale
California 94089
Attention: General Counsel

With a copy of default notices to:
Reed Smith LLP
101 Second Street
Suite 1800
San Francisco
California 94105
Attention: Simon T. Adams Esq.


If to Sublandlord:
Google Inc.
1600 Amphitheatre Parkway
Mountain View
California 94043
Attention: General Counsel

With a copy to:
Google Inc.
1600 Amphitheatre Parkway
Mountain View



45



--------------------------------------------------------------------------------



California 94043
Attention: Legal Department / RE Matters
With a copy to:
Allen Matkins Leck Gamble Mallory & Natsis LLP
Three Embarcadero Center, 12th Floor
San Francisco, California 94111-4074
Attention: Lee A. Edlund, Esq.

Any notice given in accordance with the foregoing shall be deemed received upon
actual receipt or refusal to accept delivery.
18.11 Attorneys’ Fees. In the event any party shall bring any action,
arbitration proceeding or legal proceeding alleging a breach of any provision of
this Sublease, to recover rent, to terminate this Sublease, or to enforce,
protect, determine or establish any term or covenant of this Sublease or rights
or duties hereunder of either party, the prevailing party shall be entitled to
recover from the non-prevailing party as a part of such action or proceeding, or
in a separate action for that purpose brought within one year from the
determination of such proceeding, reasonable attorneys’ fees, expert witness
fees, court costs and other reasonable expenses incurred by the prevailing
party.
18.12 Definitions. Any term that is given a special meaning by any provision in
this Sublease shall, unless otherwise specifically stated, have such meaning
wherever used in this Sublease or in any Exhibit or amendment hereto. In
addition to the terms defined in Article 1, the following terms shall have the
following meanings:
(a) The term “Real Property Tax” or “Real Property Taxes” shall each mean the
sum of Subtenant’s Property Share (as to the land component of the Property) and
Subtenant’s Expense Share (as to the Building and other improvements in the
Outside Areas) of (i) all taxes, assessments, levies and other charges of any
kind or nature whatsoever, general and special, foreseen and unforeseen
(including all instruments of principal and interest required to pay any general
or special assessments for public improvements and any increases resulting from
reassessments caused by any change in ownership or new construction), now or
hereafter imposed by any governmental or quasi-governmental authority or special
district having the direct or indirect power to tax or levy assessments, which
are levied or assessed for whatever reason against the Property or any portion
thereof, or Head Landlord’s interest therein, or the fixtures, equipment and
other property of Head Landlord that is an integral part of the Property and
located thereon, or Head Landlord’s business of owning, leasing or managing the
Property or the gross receipts, income or rentals from the Property, (ii) all
charges, levies or fees imposed by any governmental authority against Head
Landlord by reason of or based upon the use of or number of parking spaces
within the Property, the amount of public services or public utilities used or
consumed (e.g. water, gas, electricity, sewage or waste water disposal) at the
Property, the number of person employed by tenants of the Property, the size
(whether measured in area, volume, number of tenants or whatever) or the value
of the Property, or the type of use or uses conducted within the Property, and
all costs and fees (including attorneys’ fees) reasonably incurred by Head
Landlord in contesting any Real Property Tax and in negotiating with public
authorities as to any Real Property Tax. If, at any time during the Sublease
Term, the taxation or assessment of the Property prevailing as of the Effective
Date of this Sublease shall be altered so that in lieu of or in addition to any
the Real Property Tax described above there shall be levied, awarded or imposed
(whether by reason of a change in the method of taxation or assessment, creation
of a new tax or charge, or any other cause) an alternate, substitute, or
additional use or charge (i) on the value, size, use or occupancy of the
Property or Head Landlord’s interest therein or (ii) on or measured by the gross
receipts, income or rentals from the Property, or on Head Landlord’s business of
owning, leasing or managing the Property or (iii) computed in any manner with
respect to the operation of the Property, then any such tax or charge, however
designated, shall be included within the meaning of the terms “Real Property
Tax” or “Real Property Taxes” for purposes of this Sublease. If any Real
Property Tax is partly based upon property or rents unrelated to the Property,
then only

46



--------------------------------------------------------------------------------



that part of such Real Property Tax that is fairly allocable to the Property
shall be included within the meaning of the terms “Real Property Tax” or “Real
Property Taxes.” Notwithstanding the foregoing, the terms “Real Property Tax” or
“Real Property Taxes” shall not include estate, inheritance, transfer, gift or
franchise taxes of Head Landlord or the federal or state income tax imposed on
Head Landlord’s income from all sources.
(b) The term “Sublandlord’s Insurance Costs” shall mean Subtenant’s Expense
Share of the costs to Head Landlord to carry and maintain the policies of fire
and property damage insurance for the Building and Subtenant’s Property Share of
the costs to Head Landlord to carry and maintain the policies of fire and
property damage insurance on the Property and general liability and any other
insurance required or permitted to be carried by Head Landlord pursuant to the
Head Lease, together with any deductible amounts paid by Head Landlord upon the
occurrence of any insured casualty or loss. Any deductible amount in excess of
twenty five (25%) of the total casualty shall be amortized over the useful life
of the repair or replacement required to restore the Property after such
casualty, and the amortized portion shall be included on a monthly basis in
Sublandlord’s Insurance Costs.
(c) The term “Property Maintenance Costs” shall mean Subtenant’s Property Share
of all costs and expenses (except Head Landlord’s Insurance Costs and Real
Property Taxes) paid or incurred by Head Landlord in protecting, operating,
maintaining, repairing and preserving the Property and all parts thereof,
including without limitation, (i) market rate professional management fees of no
more than two percent (2%) of Base Monthly Rent, (ii) the amortizing portion of
any costs incurred by Head Landlord in the making of any modifications,
alterations or improvements required by any governmental authority, which are so
amortized during the Head Lease term, (iii) any and all on-going operation or
maintenance costs imposed on the Property by or through any development
agreement, use permit, site development agreement, traffic mitigation plan,
entitlement, or Private Restrictions (including but not limited to shuttle and
emergency transportation), and (iv) such other costs as may be paid or incurred
with respect to operating, maintaining, and preserving the Property, repairing
and resurfacing paved areas, and repairing and replacing, when necessary,
electrical, plumbing, heating, ventilating and air conditioning systems serving
the Building, provided that the cost of any capital improvement shall be
amortized over the useful life of such improvement and the amortizing portion of
the cost shall be included in Property Maintenance Costs. If any costs and
expenses are partly based upon property or rents unrelated to the Property, then
only that part of such Property Maintenance Costs that is fairly allocable to
the Property shall be included within the meaning of the terms “Property
Maintenance Costs.” Notwithstanding the foregoing provisions of this Section,
the following are specifically excluded from the definition of Property
Maintenance Costs and Subtenant shall have no obligation to pay directly or
reimburse Sublandlord or Head Landlord for all or any portion of the following
except to the extent any of the foregoing are caused by the actions or inactions
of Subtenant, or result from the failure of Subtenant to comply with the terms
of the Sublease: (a) costs of development or construction on the Property (other
than on-going operation or maintenance costs as set forth in (iii) above); (b)
the costs to repair or replace the structural portions of the Building or other
buildings on the Property, including, without limitation, the foundation,
footings, roof structure, roof screens, roof screen penetrations, and load
bearing and exterior walls of the Building or any other building located on the
Property; (c) depreciation, amortization or other expense reserves; (d)
interest, charges and fees incurred on debt, payments on mortgages and rent
under ground leases; (e) costs and expenses for which Subtenant reimburses
Sublandlord or Head Landlord directly or which Subtenant pays directly to a
third person or costs for which Head Landlord has a right of reimbursement from
others; (f) costs occasioned by the active negligence or willful misconduct of
Head Landlord or any other occupant of the Property or violations of Law by Head
Landlord or any other occupant of the Property or violations of Law by Head
Landlord or any other occupant of the Property; (g) or costs to correct any
construction defect in the Leased Premises, the Building or the Property; or (h)
capital costs incurred by Head Landlord to bring the Building or the Property in
to compliance with the “Use Permit” (as such term is defined in Head Lease), any
CC&R’s, underwriter’s requirements, or Laws applicable to the Leased Premises,
the Building or the Property

47



--------------------------------------------------------------------------------



at the time the building permit for the “Base Building” (as such term is defined
in the Head Lease) was issued.
(d) The term “Property Operating Expenses” shall mean and include all Real
Property Taxes; plus all Sublandlord’s Insurance Costs, plus all Property
Maintenance Costs.
(e) The term “Law” shall mean any judicial decisions and any statute,
constitution, ordinance, resolution, regulation, rule, administrative order, or
other requirements of any municipal, county, state, federal, or other
governmental agency or authority having jurisdiction over the parties to this
Sublease, the Leased Premises, the Building, the Outside Areas or the Property,
or any of them, in effect either at the Effective Date of this Sublease or at
any time during the Sublease Term, including, without limitation, any
regulation, order, or policy of any quasi-official entity or body (e.g. a board
of fire examiners or a public utility or special district).
(f) The term “Lender” shall mean the holder of any promissory note or other
evidence of indebtedness secured by the Property or any portion thereof.
(g) The term “Private Restrictions” shall mean (as they may exist from time to
time) any and all covenants, conditions and restrictions, private agreements,
easements, and any other recorded documents or instruments affecting the use of
the Property, the Building, the Leased Premises, or the Outside Areas.
(h) The term “Rent” shall mean collectively Base Monthly Rent and all Additional
Rent.
18.13 General Waivers. One party’s consent to or approval of any act by the
other party requiring the first party’s consent or approval shall not be deemed
to waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. No waiver of any provision hereof, or
any waiver of any breach of any provision hereof, shall be effective unless in
writing and signed by the waiving party. The receipt by Sublandlord of any rent
or payment with or without knowledge of the breach of any other provision hereof
shall not be deemed a waiver of any such breach. No waiver of any provision of
this Sublease shall be deemed a continuing waiver unless such waiver
specifically states so in writing and is signed by both Sublandlord and
Subtenant. No delay or omission in the exercise of any right or remedy accruing
to either party upon any breach by, the other party under this Sublease shall
impair such right or remedy or be construed as a waiver of any such breach
theretofore or thereafter occurring. The waiver by either party of any breach of
any provision of this Sublease shall not be deemed to be a waiver of any
subsequent breach of the same or any other provisions herein contained.
18.14 Miscellaneous. Should any provisions of this Sublease prove to be invalid
or illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provisions hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Sublease in which time of performance is
a factor. Any copy of this Sublease which is executed by the parties shall be
deemed an original for all purposes. This Sublease shall, subject to the
provisions regarding assignment, apply to and bind the respective heirs,
successors, executors, administrators and assigns of Sublandlord and Subtenant.
The term “party” shall mean Sublandlord or Subtenant as the context implies. If
Subtenant consists of more than one person or entity, then all members of
Subtenant shall be jointly and severally liable hereunder. This Sublease shall
be construed and enforced in accordance with the Laws of the State in which the
Leased Premises are located. The captions in this Sublease are for convenience
only and shall not be construed in the construction or interpretation of any
provision hereof. When the context of this Sublease requires, the neuter gender
includes the masculine, the feminine, a partnership, corporation, limited
liability company, joint venture, or other form of business entity, and the
singular includes the plural. The terms “must,” “shall,” “will,” and “agree” are
mandatory. The term “may” is permissive. When a party is required to do
something by this Sublease, it shall do so at its sole cost

48



--------------------------------------------------------------------------------



and expense without right of reimbursement from the other party unless specific
provision is made therefor. Where Head Landlord’s consent is required hereunder,
the consent of any Lender may also be required. Sublandlord and Subtenant shall
both be deemed to have drafted this Sublease, and the rule of construction that
a document is to be construed against the drafting party shall not be employed
in the construction or interpretation of this Sublease. Where Subtenant is
obligated not to perform any act or is not permitted to perform any act,
Subtenant is also obligated to restrain any others reasonably within its
control, including employees, agents, invitees, contractors, and subcontractors
from performing such act. Sublandlord shall not become or be deemed a partner or
a joint venturer with Subtenant by reason of any of the provisions of this
Sublease.
18.15 Cooperation. Notwithstanding anything to the contrary contained herein,
Subtenant consents to and agrees to fully cooperate with Sublandlord and Head
Landlord and their respective officers, directors, employees, agents and
contractors in Sublandlord’s efforts, if any, to give effect to the terms of
this Sublease. Sublandlord’s efforts may include, without limitation,
cooperation with requests made by Head Landlord, the restriping or
reconfiguration of the parking areas, signage and application for permits and
other approvals at the Property and all reasonable actions of the Head Landlord
to ensure the maintenance and repair of the Building and Outside Areas.
Subtenant agrees to execute such documents and take such actions as reasonably
necessary to assist Sublandlord and Head Landlord with such efforts and actions.
Subtenant agrees that such efforts and actions of Sublandlord and Head Landlord
shall not constitute constructive eviction of Subtenant from the Leased
Premises, or the Building.    
18.16 Confidentiality. Sublandlord and Subtenant agree that the terms of this
Sublease shall be kept strictly confidential. Neither Sublandlord nor Subtenant
shall divulge the terms of this Sublease to any person other than such party’s
officers, directors, employees, attorneys, accountants, consultants and/or real
estate brokers, and/or current or prospective assignees, subtenants, master
landlords, lenders or purchasers, in each instance who have a need to know any
such terms and who agree to keep such information confidential. Notwithstanding
the foregoing, the terms of this Sublease may be disclosed, without any
liability whatsoever for such disclosures to any government entity, agency or
any other person whom disclosure is required by law or by regulatory or judicial
process, including in connection with enforcing the terms of this Sublease or
disclosures and filings made to the U.S. Securities and Exchange Commission as a
publically traded company with stock registered on a nationally recognized stock
exchange.
18.17 Subtenant’s Costs Of Sublease. Subtenant agrees to be responsible for (and
to reimburse Head Landlord in a timely manner) the fees due to Head Landlord
pursuant to the terms and conditions of the Head Lease for consent to this
Sublease.
18.18 CASp Inspection.     For purposes of Section 1938 of the California Civil
Code, Sublandlord hereby discloses to Subtenant and Subtenant hereby
acknowledges and agrees that the Leased Premises has not undergone inspection by
a Certified Access Specialist (“CASp”).
18.19 Energy Disclosure Requirements.
(a) Nonresidential Building Energy Use Disclosure Requirement Compliance.
Subtenant hereby acknowledges that Sublandlord may be required to disclose
certain information concerning the energy performance of the Building pursuant
to California Public Resources Code Section 25402.10 and the regulations adopted
pursuant thereto (collectively the "Energy Disclosure Requirements"); however,
Subtenant has been occupying the Building pursuant to the Head Lease, which
Subtenant has assigned to Sublandlord concurrently herewith. Accordingly,
Subtenant, and not Sublandlord, is in the best position to have the information
necessary to make the required disclosures. Accordingly, Subtenant hereby agrees
to make all such disclosures on behalf of Sublandlord and, accordingly,
Subtenant acknowledges prior receipt of the Data Verification Checklist, as
defined in the Energy Disclosure Requirements (the "Energy Disclosure
Information"),

49



--------------------------------------------------------------------------------



and agrees that Sublandlord has timely complied in full with Sublandlord's
obligations under the Energy Disclosure Requirements. Subtenant acknowledges and
agrees that (i) Sublandlord makes no representation or warranty regarding the
energy performance of the Building or the accuracy or completeness of the Energy
Disclosure Information, (ii) the Energy Disclosure Information is for the
current occupancy and use of the Building and that the energy performance of the
Building may vary depending on future occupancy and/or use of the Building, and
(iii) Sublandlord shall have no liability to Subtenant for any errors or
omissions in the Energy Disclosure Information. If and to the extent not
prohibited by applicable laws, Subtenant hereby waives any right Subtenant may
have to receive the Energy Disclosure Information, including, without
limitation, any right Subtenant may have to terminate this Sublease as a result
of Sublandlord's failure to disclose such information. Further, Subtenant hereby
releases Sublandlord from any and all losses, costs, damages, expenses and/or
liabilities relating to, arising out of and/or resulting from the Energy
Disclosure Requirements, including, without limitation, any liabilities arising
as a result of Sublandlord's failure to disclose the Energy Disclosure
Information to Subtenant prior to the execution of this Sublease. Subtenant's
acknowledgment of the "as-is" condition of the Leased Premises pursuant to the
terms of this Sublease shall be deemed to include the energy performance of the
Building.
(b) Subtenant’s Cooperation with Future Energy Use Disclosures by Sublandlord
and Head Landlord. Subtenant acknowledges that, pursuant to the Energy
Disclosure Requirements, Sublandlord and/or Head Landlord may be required in the
future to disclose information concerning Subtenant's energy usage to certain
third parties, including, without limitation, prospective purchasers, lenders
and tenants of the Building ("Subtenant Energy Use Disclosure"). Subtenant shall
cooperate with Sublandlord and Head Landlord with respect to any Subtenant
Energy Use Disclosure. Without limiting the generality of the foregoing,
Subtenant shall, within ten (10) days following request from Sublandlord or Head
Landlord, disclose to Sublandlord and Head Landlord all information requested by
Sublandlord and Head Landlord in connection with such Subtenant Energy Use
Disclosure, including, but not limited to, the amount of power or other
utilities consumed within the Leased Premises for which the meters for such
utilities are in Subtenant's name, the number of employees working within the
Leased Premises, the operating hours for Subtenant's business in the Leased
Premises, and the type and number of equipment operated by Subtenant in the
Leased Premises. Subtenant acknowledges that this information shall be provided
on a non-confidential basis and may be provided by Sublandlord and/or Head
Landlord to the applicable utility providers, the California Energy Commission
(and other governmental entities having jurisdiction with respect to the Energy
Disclosure Requirements), and any third parties to whom Sublandlord or Head
Landlord is required to make any Subtenant Energy Use Disclosure. Subtenant
hereby (A) consents to all such Subtenant Energy Use Disclosures, and (B)
acknowledges that Sublandlord shall not be required to notify Subtenant of any
Subtenant Energy Use Disclosure. Subtenant agrees that none of the Other
Sublandlord Parties shall be liable for, and Subtenant hereby releases the Other
Sublandlord Parties from, any and all loss, cost, damage, expense and liability
relating to, arising out of and/or resulting from any Subtenant Energy Use
Disclosure. In addition, Subtenant represents to Sublandlord that any and all
information provided by Subtenant to Sublandlord or Head Landlord pursuant to
this Section 18.19(b) shall be, to the best of Subtenant's knowledge, true and
correct in all material respects, Subtenant acknowledges that Sublandlord and
Head Landlord shall rely on such information, and Subtenant shall indemnify,
defend and hold harmless Sublandlord and the Other Sublandlord Parties from and
against all claims, demands, liabilities, damages, losses, costs and expenses,
including, without limitation, reasonable attorneys' fees, incurred in
connection with or arising from any breach of the foregoing representation
and/or Subtenant's failure to timely provide any information requested by
Sublandlord or Head Landlord pursuant to this Section 18.19(b). The terms of
this Section 18.19 shall survive the expiration or earlier termination of this
Sublease.





50



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the respective dates below set forth with the intent to be legally bound thereby
as of the Effective Date of this Sublease first above set forth.
SUBTENANT:
 
 
Juniper Networks, Inc.,
a Delaware corporation
By:
  /s/ Mitchell L. Gaynor
Name:
  Mitchell L. Gaynor
Title:
  Executive Vice President
Date:
 
 
 
By:
 
Name:
 
Title:
 
Date:
 
 
 
SUBLANDLORD:
 
 
Google Inc.,
a Delaware corporation
By:
   /s/ David Radcliffe
Name:
  David Radcliffe
Title:
  V.P. Real Estate
Date:
  8/18/14













--------------------------------------------------------------------------------






EXHIBIT “A”
SITE PLAN
[siteplan.jpg]





A-1



--------------------------------------------------------------------------------






EXHIBIT “B”
LEASED PREMISES
[leasedpremises1of4.jpg]









B-1



--------------------------------------------------------------------------------



[leasedpremises2of4.jpg]













B-2



--------------------------------------------------------------------------------



[leasedpremises3of4.jpg]







B-3



--------------------------------------------------------------------------------



[leasedpremises4of4.jpg]









B-4



--------------------------------------------------------------------------------






EXHIBIT “C”
SUBLEASE COMMENCEMENT DATE CERTIFICATE
This Sublease Commencement Date Certificate is entered into by Sublandlord and
Subtenant pursuant to the terms of the Sublease.
1.
(a)    Sublandlord:        Google Inc.
(b)    Subtenant:        Juniper Networks, Inc.
(c)    Sublease:        Sublease dated August 18, 2014
(d)    Leased Premises:     1194 N. Mathilda Avenue, Sunnyvale, California.



2.
CONFIRMATION OF SUBLEASE COMMENCEMENT

Sublandlord and Subtenant confirm that the Sublease Commencement Date is
________, 2014, and the Expiration Date is June 30, 2016 (subject to extension
pursuant to Section 14.1 of the Sublease, and subject to acceleration pursuant
to Section 14.2 of the Sublease) and that Article 1 of the Sublease is amended
accordingly.
Sublandlord and Subtenant have executed this Sublease Commencement Date
Certificate as of the dates set forth below.
 
SUBTENANT:
 
Juniper Networks, Inc.,
a Delaware corporation
By: _______________________________
Name: ____________________________
Title: _____________________________
Date: _____________________________
 
 
 
SUBLANDLORD:
 
Google Inc.,
a Delaware corporation
 
By: _______________________________
Name: ____________________________
Title: _____________________________
Date: _____________________________
 
 






C-1



--------------------------------------------------------------------------------






EXHIBIT “D”
FORM OF ESTOPPEL CERTIFICATE
, 20     

    
    
Re
1194 N. Mathilda Avenue
Sunnyvale, California

Ladies and Gentlemen:
Reference is made to that certain Sublease, dated as of [____________], between
[_________________], a _______________ (“Sublandlord”), and the undersigned
(herein referred to as the “Sublease”). A copy of the Sublease [and all
amendment thereto] is[are] attached hereto as Exhibit A. At the request of
Sublandlord in connection with [    State reasons for request for estoppel
certificate    ], the undersigned hereby certifies to Sublandlord and
to[    State names of other parties requiring certification    ] and each of
your respective successors and assigns as follows:
1.    The undersigned is the tenant under the Sublease.
2.    The Sublease is in full force and effect and has not been amended,
modified, supplemented or superseded except as indicated in Exhibit A.
3.    To the actual knowledge of the undersigned without duty of inquiry or
investigation there is no defense, offset, claim or counterclaim by or in favor
of the undersigned against Sublandlord under the Sublease or against the
obligations of the undersigned under the Sublease. The undersigned has no
renewal, extension, or expansion option, no right of first offer or right of
first refusal and no other similar right to renew or extend the term of the
Sublease or expand the property demised thereunder except as may be expressly
set forth in the Sublease.
4.    The undersigned is not aware of any default now existing of the
undersigned or of Sublandlord under the Sublease, nor of any event which with
notice or the passage of time or both would constitute a default of the
undersigned or of Sublandlord under the Sublease except     

        
5.    The undersigned has not received notice of a prior transfer, assignment,
hypothecation, or pledge by Sublandlord of any of Sublandlord’s interest in the
Sublease.
6.    The monthly rent due under the Sublease is $     and has been paid through
    , and all additional rent due and payable under the Sublease has been paid
through

    .
7.    The term of the Sublease commenced on     , and expires on

    , unless sooner terminated pursuant to the provisions of the Sublease.
Sublandlord

D-1



--------------------------------------------------------------------------------



has performed all work required by the Sublease for the undersigned’s initial
occupancy of the demised property.
8.    The undersigned has deposited the sum of $     with Sublandlord as
security for the performance of its obligations as tenant under the Sublease,
and no portion of such deposit has been applied by Sublandlord to any obligation
under the Sublease.
9.    Except as set forth in the Sublease, there is no free rent period pending,
nor is Subtenant entitled to any Sublandlord’s contribution.
The above certifications are made to Sublandlord and Lender knowing that
Sublandlord and Lender will rely thereon in accepting an assignment of the
Sublease.
Very truly yours,
[___________________________], a ________________
By:    

Name:    

Title:    





D-2



--------------------------------------------------------------------------------






EXHIBIT A
SUBLEASE
[*** Attach Sublease and all Amendments Here ***]



D-3



--------------------------------------------------------------------------------





EXHIBIT “E”
LEASED PREMISES SURRENDER WORK


Without limiting the obligations of Subtenant set forth elsewhere in this
Sublease, prior to the expiration or upon the sooner termination of this
Sublease, Subtenant, at Subtenant’s sole cost and expense, shall perform the
following work:
Subtenant shall ‘safe-off’ electrical at the last junction box.
Subtenant shall coil data cabling at the ceiling and floor.
Subtenant shall remove floor mounted lab racks to the structure with Lab HVAC to
remain in place and be surrendered to Sublandlord.
Subtenant shall remove all other equipment and trade fixtures installed in the
Leased Premises, the Building or the Outside Areas after the Effective Date.

E-1

